UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3690 FIRST INVESTORS TAX EXEMPT FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2010 DATE OF REPORTING PERIOD: DECEMBER 31, 2010 Item 1. Reports to Stockholders The Annual Report to Shareholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside at the same address and share the same last name. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the portfolio managers letter reflect those views of the Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. It is possible to lose money by investing in any of the Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Portfolio Managers Letter FIRST INVESTORS TAX EXEMPT FUND FIRST INVESTORS TAX EXEMPT FUND II FIRST INVESTORS SINGLE STATE TAX EXEMPT FUNDS California, Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Dear Investor: This is the annual report for the First Investors Tax Exempt Funds for the year ended December 31, 2010. The principal objective of each of the Funds is to seek a high level of interest income that is exempt from federal income tax, including the alternative minimum tax, as well as state income tax in the case of the single state Funds. One of the Funds, the Tax Exempt Fund II, has a secondary objective of seeking total return. For the first nine months of the review period, the municipal bond market followed the general trajectory of the broad bond market. The market benefited in general from falling interest rates and in particular from the Build America Bond Program. Part of the Obama Administrations stimulus plan, this program allowed municipalities to issue taxablerather than tax-exemptbonds and receive a subsidy from the federal government. With over 30% of new issues coming as taxable bonds, the municipal bond market benefited from less supply. Municipal interest rates fell to historic lows in the third quarter and the market returned 7.1% for the first nine months of the year, according to Bank of America Merrill Lynch. In contrast, in the fourth quarter the municipal bond market had its worst quarterly return in over fifteen years, falling 4.5%. Several factors contributed to the markets decline. First, interest rates in general moved sharply higher. Rising rates cause bonds to decline in price. Second, following the November elections, the Build America Bond Program was unexpectedly allowed to end in 2010. As a result, the market began to reprice itself lower based on expectations for greater issuance of tax-exempt bonds in the future. Third, concerns about the credit quality of municipal bonds weighed on the market, although actual defaults remained at minimal levels. As a result, fund flows into municipal bond funds, which had been strongly positive, reversed course and record amounts left funds in the last two months of the review period. For the year, yields in the municipal bond market rose, prices fell, and the market returned 2.3%. 1 Portfolio Managers Letter (continued) FIRST INVESTORS TAX EXEMPT FUND FIRST INVESTORS TAX EXEMPT FUND II FIRST INVESTORS SINGLE STATE TAX EXEMPT FUNDS California, Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia The table below sets forth the total return performance for 2010 of each Fund on a net asset value (NAV) basis. Total return takes into account not only dividends and distributions paid during the year but also the change in each Funds NAV that occurred during the year. Class A Class B Fund Total Return Total Return Tax Exempt Fund 0.71% 0.11% Tax Exempt Fund II 0.67% 0.04% California Tax Exempt Fund 0.50% 0.18% Connecticut Tax Exempt Fund 0.20% 0.52% Massachusetts Tax Exempt Fund 0.35% 0.41% Michigan Tax Exempt Fund 1.07% 0.38% Minnesota Tax Exempt Fund 0.63% 0.02% New Jersey Tax Exempt Fund 0.44% 0.31% New York Tax Exempt Fund 0.79% 0.16% North Carolina Tax Exempt Fund 0.74% 0.04% Ohio Tax Exempt Fund 0.84% 0.18% Oregon Tax Exempt Fund 0.58% 0.11% Pennsylvania Tax Exempt Fund 1.24% 0.56% Virginia Tax Exempt Fund 1.25% 0.54% The returns of the First Investors Tax Exempt Funds somewhat underperformed their benchmark (the Bank of America Merrill Lynch Municipal Securities Master Index). The primary factor affecting the Funds performance was the increase in yields during the review period. The Funds generally invest in bonds with maturities of 15 years or longer and therefore have a longer weighted average maturity than their benchmark. With the rise in interest rates, longer-term bonds generally underperformed shorter-term bonds. 2 Among the Funds, those with relatively short weighted average maturitiessuch as the Tax Exempt, Michigan and Pennsylvania Fundshad higher total returns. Funds with relatively long weighted average maturitiessuch as the Massachusetts and Oregon Fundshad lower total returns. The performance of several Funds was affected by specific factors. The Connecticut Fund had 5% of its assets called in March, which hurt its performance. The California and New Jersey Funds total returns were negatively affected by several holdings that substantially underperformed the broad market. The North Carolina and Virginia Funds had securities prerefunded, which increased returns for the review period. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Clark D. Wagner Portfolio Manager and Director of Fixed Income, First Investors Management Company, Inc. January 31, 2011 3 Understanding Your Funds Expenses FIRST INVESTORS TAX EXEMPT FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2010, and held for the entire six-month period ended December 31, 2010. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expense example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $981.53 $4.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.42 $4.84 Expense Example  Class B Shares Actual $1,000.00 $979.05 $8.23 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.89 $8.39 * Expenses are equal to the annualized expense ratio of .95% for Class A shares and 1.65% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN STATES Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 5 Cumulative Performance Information (unaudited) TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.14%), 2.08% and 3.20%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.48%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.79%), 2.23% and 3.22%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.99%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 6 Portfolio of Investments TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS99.4% Alabama1.4% $ 5,000M Chatom Indl. Dev. Brd. 5% 8/1/2037 $ 4,870,650 5,000M Mobile Alabama Public Edl. Bldg. Auth. Rev. 5% 3/1/2033 4,907,650 9,778,300 Alaska.7% 4,840M Alaska Hsg. Fin. Corp. Home Mtg. Rev. 5.45% 12/1/2033 4,889,707 Arizona2.5% 5,000M Arizona Health Facs. Auth. Rev. 6% 1/1/2027 5,277,200 7,015M Arizona State Trans. Brd. Hwy. Rev. 5% 7/1/2029 7,162,315 5,000M Salt River Proj. Agric. Impt. & Pwr. Dist. Elec. Sys. Rev. 5% 1/1/2033 5,022,000 17,461,515 Arkansas.7% 5,000M Pulaski County Childrens Hosp. Rev. 5.5% 3/1/2039 5,026,350 California2.3% 5,000M California Health Facs. Fing. Auth. Rev. 5.125% 7/1/2031 4,675,050 6,000v California Statewide Cmntys. Dev. Auth. Rev. 5.125% 7/1/2024 5,997,120 5,000M Los Angeles Community College Dist. GO 5% 8/1/2027 5,013,850 15,686,020 Colorado.7% 4,965M Colorado Health Facs. Auth. Rev. 5.5% 7/1/2034 5,052,632 Connecticut.9% 6,090M Connecticut State Spl. Tax Oblig. Rev. Trans. Infrast. 6.125% 9/1/2012 6,400,225 District of Columbia1.6% 5,000M District of Columbia GO Series B 6% 6/1/2021 5,821,250 5,000M District of Columbia Rev. (Medlantic/Helix) 5.5% 8/15/2028 5,075,800 10,897,050 Florida10.5% 5,000M Broward Cnty. Airport Sys. Rev. 5.375% 10/1/2029 5,022,050 6,500M Duval County School Board Master Lease Prog. 5.25% 7/1/2035 6,240,520 5,500M Florida State Board of Education GO 5.5% 6/1/2038 5,769,610 5,000M Florida State Mun. Pwr. Agy. Elec. Rev. 5.5% 10/1/2028 5,209,200 7 Portfolio of Investments (continued) TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value Florida (continued) $ 5,000M Miami-Dade County Aviation Rev. (Miami Intl. Airport) 5% 10/1/2035 $ 4,784,150 5,000M Miami-Dade County Prof. Sports Franchise Fac. Tax. Rev. 5.375% 10/1/2028 5,109,850 5,000M Miami-Dade County Pub. Facs. (Jackson Health System) 5.5% 6/1/2029 5,109,500 Miami-Dade County School Board Certificates of Participation: 5,000M 5.25% 5/1/2029 5,048,100 5,000M 5.375% 2/1/2034 4,989,900 5,050M Miami-Dade County Spl. Oblig. (Cap. Asset Acquisition) 5% 4/1/2029 4,966,523 5,000M Miami-Dade County Water & Sewer Rev. 5.125% 10/1/2025 5,214,850 5,000M North Sumter County Util. Rev. 5.375% 10/1/2040 4,816,500 5,000M Orange County Sch. Brd. COP 5.5% 8/1/2034 5,118,200 5,000M Port St. Lucie Utility Rev. 5% 9/1/2029 4,803,150 72,202,103 Georgia8.3% Atlanta Water & Wastewater Revenue: 9,040M 5.5% 11/1/2019 10,092,256 5,000M 5.25% 11/1/2034 4,906,300 5,000M Augusta Water & Sewer Rev. 5.25% 10/1/2039 5,049,500 1,000M De Kalb Private Hosp. Auth. Rev. 5.125% 11/15/2034 972,430 5,000M JPMorgan Chase Putters 7.757% 1/1/2016* 5,008,200 Metropolitan Atlanta Rapid Transit Authority Sales Tax Revenue: 12,185M 6.25% 7/1/2011 12,532,273 17,000M 6% 7/1/2013 18,403,690 56,964,649 Illinois9.4% Chicago Board of Education Lease Certificates of Participation Series A: 5,000M 6% 1/1/2016 5,648,300 28,200M 6% 1/1/2020 32,217,090 Illinois Finance Auth. Revenue: 5,000M Alexian Rmkt. 5.25% 1/1/2022 5,128,850 5,000M Childrens Mem. Hosp. 5.25% 8/15/2033 4,829,600 7,000M Northwestern Mem. Hosp. 5.75% 8/15/2030 7,303,870 4,000M Regional Transportation Auth. 7.75% 6/1/2019 4,902,240 5,000M Springfield Electric Rev. 5% 3/1/2027 4,999,650 65,029,600 8 Principal Amount Security Value Indiana3.5% $ 7,540M Greater Clark Cnty. Sch. Bldg. First Mtg. Rev. 5.25% 7/15/2026 $ 7,765,446 7,520M Indiana State Hsg. & Cmnty. Dev. Auth. Mtg. Rev. 6.125% 7/1/2029 7,917,883 8,330M Indianapolis Gas Util. Rev. 5.25% 8/15/2025 8,526,421 24,209,750 Iowa.4% 2,795M Iowa Fin. Auth. Single Family Mtg. Rev. 5.25% 7/1/2028 2,840,782 Kentucky1.1% 5,000M Kentucky Eco. Dev. Fin. Auth. (Louisville Arena Proj.) 5.75% 12/1/2028 5,193,700 2,650M Kentucky Hsg. Corp. Hsg. Rev. 5.4% 7/1/2029 2,663,674 7,857,374 Louisiana.8% 10,250M Regional Trans. Auth. Zero Coupon 12/1/2021 5,645,290 Maine.6% 3,810M Maine Edl. Ln. Auth. Student Ln. Rev. 5.875% 12/1/2039 3,875,494 Massachusetts3.7% 5,435M Boston Water & Sewer Rev. 5.75% 11/1/2013 5,850,234 10,000M JPMorgan Chase Putters 7.757% 2/15/2016* 10,004,400 5,000M Massachusetts Edl. Fin. Auth. Loan Rev. 5.25% 1/1/2028 4,770,200 5,000M Massachusetts St. Health & Edl. Facs. Auth Rev. 5% 7/1/2034 4,911,850 25,536,684 Michigan5.5% 5,000M Detroit Swr. Disp. Rev. 7.5% 7/1/2033 5,780,150 5,000M Detroit Water Supply Sys. Rev. 6.25% 7/1/2036 5,342,850 5,335M Michigan State Environmental Protection Prog. GO 6.25% 11/1/2012 5,618,289 10,000M Michigan State Grant Antic. Bds. 5.25% 9/15/2025 10,295,100 5,000M Michigan State Hosp. Fin. Auth. (Trinity Health) 6.25% 12/1/2028 5,357,000 4,500M Monroe County Economic Dev. Corp. (Detroit Edison Co.) 6.95% 9/1/2022 5,308,875 37,702,264 9 Portfolio of Investments (continued) TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value Minnesota.6% $ 4,000M Minnesota St. Office of Higher Education Rev. 5% 11/1/2029 $ 3,853,200 Missouri2.2% Missouri State Health & Educ. Facs. Auth. Revenue: 10,000M BJC Health Systems 6.75% 5/15/2011 10,229,700 5,000M St. Lukes Health 5.5% 11/15/2028 5,132,900 15,362,600 Montana.7% 4,790M Montana State Brd. Hsg. Single Family Prog. 5.45% 12/1/2033 $4,833,350 New Jersey.7% 5,000M New Jersey State Higher Educ. Assist. Student Ln. Rev. 5.625% 6/1/2030 5,048,450 New Mexico.7% 5,000M Grant Cnty. Dept. of Health (Bayard Proj.) 5.25% 7/1/2031 5,061,800 New York8.7% 22,000M New York City Municipal Water Fin. Auth. Rev. 6% 6/15/2021 26,521,440 New York State Dorm. Auth. Revenue: 10,000M New York University 5.75% 7/1/2027 11,166,700 5,000M State University 5.875% 5/15/2017 5,733,300 3,130M New York State Mtg. Agy. Rev. 5.8% 10/1/2033 3,232,132 5,000M New York State Thruway Hwy. & Brdg. Tr. Fd. Auth. 5% 4/1/2021 5,247,600 7,780M Port Authority of New York & New Jersey Drivers 7.615% 8/15/2015* 8,180,203 60,081,375 North Carolina.7% 5,000M Charlotte-Mecklenburg Hospital Auth. Health Care Rev. 5.25% 1/15/2034 4,980,000 North Dakota1.8% 7,590M Mercer County Pollution Control Rev. (Basin Elec. Pwr. Coop.) 7.2% 6/30/2013 8,013,067 4,500M North Dakota State Hsg. Fin. Agy. Rev. 5.4% 7/1/2028 4,599,900 12,612,967 10 Principal Amount Security Value Ohio4.0% $ 5,000M American Mun. Pwr. Rev. (Prairie St. Energy Campus) 5.25% 2/15/2026 $ 5,146,200 6,000M Jefferson County Jail Construction GO 5.75% 12/1/2019 6,561,300 5,000M Ohio State Hospital Facility Health Revenue 5.5% 1/1/2034 5,136,650 Ohio State Housing Fin. Agy. Residential Mtg. Revenue: 4,195M 6.125% 9/1/2028 4,452,657 6,005M 5.85% 9/1/2033 6,240,996 27,537,803 Oklahoma.4% 3,000M Tulsa Pub. Facs. Auth. Lease Rev. 5.25% 11/15/2036 2,999,820 Pennsylvania1.8% 5,000M Philadelphia GO 7.125% 7/15/2038 5,523,650 6,660M Pittsburgh Water & Sewer Auth. Rev. 6.5% 9/1/2013 7,050,742 12,574,392 Rhode Island1.1% 7,000M Convention Center Auth. Rev. 5.25% 5/15/2025 7,248,850 Texas14.6% 14,000M Austin Utilities Systems Rev. 6% 11/15/2013 14,799,820 5,000M Dallas Cnty. Util. & Reclamation Dist. GO 5.375% 2/15/2029 4,717,800 5,000M Harris County Health Facs. Dev. Corp. Rev. 5.25% 7/1/2030 4,706,350 Harris County Toll Road Sub. Liens GO Series A: 11,065M 6.5% 8/15/2012 12,079,992 7,000M 6.5% 8/15/2013 7,962,150 5,000M Hitchcock Ind. School District GO 5.25% 2/15/2030 5,178,300 Houston Utilities Systems Revenue: 5,000M Util. Sys. Rev. 5.125% 11/15/2032 5,043,750 5,000M Wtr. and Swr. Rev. 5% 11/15/2027 5,162,550 Houston Water Conveyance System Certificates of Participation: 4,000M 6.25% 12/15/2013 4,409,840 6,035M 6.25% 12/15/2015 6,857,691 JP Morgan Chase Putters: 5,000M 7.807% 8/15/2013* 5,125,200 5,000M 7.647% 2/1/2030* 5,086,400 10,000M North Texas Twy. Auth. Rev. 5.125% 1/1/2028 9,504,500 5,000M San Antonio Airport Sys. Rev. 5.25% 7/1/2035 4,986,350 5,000M Waco Ind. School District GO 5.25% 8/15/2030 5,228,450 100,849,143 11 Portfolio of Investments (continued) TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value Utah.2% $ 955M Provo Electric System Rev. 10.375% 9/15/2015 $ 1,179,062 Washington3.7% Washington State: 7,375M 9.289% 7/1/2014* 7,549,640 5,500M 9.289% 7/1/2016* 5,757,510 Washington State Health Care Facs. Auth. Revenue: 5,000M Catholic Health Initiatives 6.375% 10/1/2033 5,357,800 7,000M Providence Health 5.25% 10/1/2033 6,948,900 25,613,850 West Virginia.7% 4,500M West Virginia State Hospital Fin. Auth. Hosp. Rev. 5.375% 6/1/2028 4,575,195 Wisconsin2.2% 12,000M Superior Wisconsin Ltd. Oblig. Rev. (Midwest Energy) 6.9% 8/1/2021 14,808,600 Total Value of Municipal Bonds (cost $654,748,993) 99.4 % 686,276,246 Other Assets, Less Liabilities .6 4,393,075 Net Assets 100.0 % $690,669,321 * Inverse floating rate security (see Note 1F). Interest rate is determined and reset periodically and is the rate in effect at December 31, 2010. Summary of Abbreviations: COP Certificate of Participation GO General Obligation 12 See notes to financial statements Fund Expenses (unaudited) TAX EXEMPT FUND II The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $977.79 $4.99 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.17 $5.09 Expense Example  Class B Shares Actual $1,000.00 $974.08 $8.46 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.64 $8.64 * Expenses are equal to the annualized expense ratio of 1.00% for Class A shares and 1.70% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN STATES Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 13 Cumulative Performance Information (unaudited) TAX EXEMPT FUND II Comparison of change in value of $10,000 investment in the First Investors Tax Exempt Fund II (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Tax Exempt Fund II (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.15%), 2.76% and 4.24%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.58%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.89%), 2.89% and 4.23%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.09%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 14 Portfolio of Investments TAX EXEMPT FUND II December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.9% Alabama2.3% $1,000M Alabama State University Rev. 5.25% 9/1/2034 $ 1,012,430 2,500M Birmingham Spl. Care Facs. Fing. Auth. Rev. 6% 6/1/2039 2,629,750 1,000M Phenix City Water & Sewer Rev. 5% 8/15/2034 965,010 4,607,190 Alaska2.2% 1,000M Alaska Intl. Airport Rev. Series B 5.75% 10/1/2012* 1,085,010 3,000M Matanuska-Susitna Boro Lease Rev. 6% 9/1/2028 3,271,440 4,356,450 Arizona4.9% 1,250M Arizona Brd. Regents University Sys. Rev. 6% 7/1/2027 1,353,362 5,000M Arizona State Trans. Brd. Hwy. Rev. 5% 7/1/2029 5,105,000 1,000M Greater Dev. Auth. Infrastructure Rev. 5% 8/1/2029 985,680 2,000M Rio Nuevo Multipurpose Facs. Rev. 6.625% 7/15/2025 2,231,760 9,675,802 Arkansas.5% 1,000M University of Arkansas Rev. 5% 12/1/2028 1,035,560 California2.2% 1,100M Alhambra Sch. District GO 5.25% 8/1/2028 1,119,338 1,415M California Hlth. Facs. Fing. Auth. Rev. 5.25% 7/1/2038 1,315,072 2,000M Los Angeles Mun. Impt. Corp. Lease Rev. 5.5% 4/1/2039 2,020,940 4,455,350 Connecticut.5% 1,000M South Cent. Regl. Wtr. Sys. Auth. Rev. 5.25% 8/1/2030 1,022,900 District of Columbia1.5% 3,000M Metropolitan Washington, D.C. Airport Auth. Sys. Rev. 5% 10/1/2029 2,967,390 Florida11.4% Broward County Sch. Brd. Certificates of Participation: 1,000M 5.125% 7/1/2026 1,002,730 1,000M 5.25% 7/1/2027 1,003,740 3,535M Fort Pierce Capital Impt. Rev. 5.875% 9/1/2028 3,718,219 5,000M Miami-Dade Cnty. Aviation Rev. 5% 10/1/2035 4,784,150 5,000M North Sumter Cnty. Util. Rev. 5.375% 10/1/2040 4,816,500 15 Portfolio of Investments (continued) TAX EXEMPT FUND II December 31, 2010 Principal Amount Security Value Florida (continued) $5,000M Orlando & Orange County Expwy. Auth. Rev. 5% 7/1/2028 $ 4,942,550 1,400M Palm Beach County Hlth. Facs. Auth. Rev. 5% 7/1/2030 1,322,510 1,000M Panama City Beach Utility Rev. 5% 6/1/2030 987,720 22,578,119 Georgia7.3% 2,500M Atlanta Wtr. & Wastewater Rev. 5.25% 11/1/2034 2,453,150 2,000M Brunswick & Glynn Cnty. Wtr. & Swr. Rev. 5% 6/1/2033 1,969,440 1,000M Clayton County Hosp. Auth. Rev. 5% 8/1/2030 973,170 1,500M Cobb County Dev. Auth. Rev. 5.75% 7/15/2039 1,532,580 1,000M Cobb County Hosp. Auth. Rev. (Kennestone Hosp.) 5.25% 4/1/2037 1,018,780 3,500M De Kalb Private Hosp. Auth. Rev. 5% 11/15/2029 3,470,250 1,000M Georgia Municipal Association, Inc. COP (City Court Atlanta Proj.) 5.125% 12/1/2021 1,004,760 2,000M Medical Ctr. Hospital Auth. Rev. 6.5% 8/1/2038 2,139,800 14,561,930 Hawaii1.2% 2,500M Hawaii State Harbor Sys. Rev. 5.25% 7/1/2030 2,411,325 Illinois.5% 1,000M Illinois State Sales Tax Rev. 6% 6/15/2026 1,085,340 Indiana3.6% 1,030M Baugo School Bldg. Corp. 5.5% 1/15/2012* 1,081,149 1,000M Indianapolis Thermal Energy Sys. Rev. 5% 10/1/2029 970,320 1,105M Merrillville Multi-School Building Corp. GO 5.5% 1/15/2012* 1,161,885 Tri-Creek Middle School Bldg. Corp. Revenue: 1,500M 5.25% 7/15/2028 1,519,050 1,000M 5.25% 7/15/2029 1,010,830 1,250M Zionsville Community Schools Bldg. Corp. GO 5.75% 1/15/2012* 1,317,588 7,060,822 Kentucky.5% 1,000M Paducah Elec. Plant Brd. Rev. 5.25% 10/1/2035 992,380 Louisiana6.5% Louisiana Loc. Govt. Env. Facs. & Cmnty. Dev. Auth. Revenue: 1,845M 5.25% 10/1/2021 1,765,923 1,000M 5% 2/1/2029 992,900 16 Principal Amount Security Value Louisiana (continued) $1,500M Louisiana St. Citizens Ppty. Rev. 6.125% 6/1/2025 $ 1,636,305 5,000M Louisiana St. Gas & Fuels Tax Rev. 5% 5/1/2036 4,988,950 1,000M New Orleans Aviation Brd. Rev. 6% 1/1/2023 1,100,200 2,310M New Orleans Sewer Svc. Rev. 6.25% 6/1/2029 2,357,517 12,841,795 Massachusetts6.0% 5,000M Massachusetts State Dev. Fin. Agy. Rev. 5.25% 2/1/2034 5,253,500 1,500M Massachusetts State GO 5.25% 8/1/2022 1,718,895 5,000M Massachusetts State Hlth. & Edl. Facs. Auth. Rev. 5% 7/1/2034 4,911,850 11,884,245 Michigan4.6% 1,500M Detroit Distributable St. Aid GO 5% 11/1/2030 1,404,855 1,250M Ferris State University Rev. 5% 10/1/2028 1,254,288 5,000M Kalamazoo Hosp. Fin. Auth. Rev. 5.25% 5/15/2036 4,741,450 1,900M Michigan Mun. Bd. Auth. Rev. (Loc. Govt. Ln. Prog.) 5% 5/1/2023 1,788,318 9,188,911 Mississippi2.4% Mississippi Dev. Bk. Spl. Oblig. Jackson Cnty. Ltd. Tax Revenue: 2,660M 5.375% 7/1/2029 2,724,691 2,000M 5.625% 7/1/2039 2,044,020 4,768,711 Missouri.5% 1,000M St. Louis Mun. Fin. Corp. Lease Rev. 5.625% 7/15/2030 1,020,980 Nebraska2.0% 3,880M Nebraska Invt. Fin. Auth. Single Family Hsg. Rev. 5.7% 9/1/2031 3,914,105 New Hampshire.5% 1,000M Manchester Arpt. Rev. 5.125% 1/1/2030 958,980 New Jersey3.1% 1,000M New Jersey Edl. Facs. Auth. Rev. 5.375% 7/1/2038 1,017,270 1,000M New Jersey Health Care Facs. Fing. Auth. Rev. 5.25% 1/1/2031 998,160 4,000M New Jersey State Trans. Auth. Trust Fd. Rev. 5.5% 12/15/2038 4,191,320 6,206,750 17 Portfolio of Investments (continued) TAX EXEMPT FUND II December 31, 2010 Principal Amount Security Value New York.5% Camden Central School District General Obligations: $ 725M 5.5% 3/15/2016 $ 767,666 250M 5.5% 3/15/2017 264,900 1,032,566 North Carolina3.0% 1,000M Charlotte-Mecklenburg Hosp. Auth. Rev. 5.25% 1/15/2034 996,000 1,000M Nash Cnty. Ltd. Oblig. Rev. 5% 10/1/2030 994,340 1,000M New Hanover Cnty. Hosp. Rev. 5.125% 10/1/2031 987,340 3,000M North Carolina Tpk. Auth. Rev. 5.75% 1/1/2039 3,056,760 6,034,440 Ohio4.8% 2,000M American Mun. Pwr. Rev. (Prairie St. Energy Campus) 5% 2/15/2024 2,060,440 1,500M Franklin Cnty. Hosp. Rev. 5% 11/1/2034 1,435,485 1,500M Ohio State Bldg. Auth. State Facs. 5.5% 4/1/2012* 1,591,860 1,000M Ohio State Higher Edl. Facs. Rev. 5.25% 11/15/2035 974,860 3,400M Ohio State Univ. Gen. Rcpts. Rev. 5% 12/1/2031 3,459,670 9,522,315 Pennsylvania6.1% 2,500M Beaver Cnty. GO 5.55% 11/15/2031 2,565,100 4,500M Pittsburgh & Allegheny Cnty. Regl. Asset Dist. 5% 2/1/2031 4,454,820 1,000M State Pub. Sch. Bldg. Auth. Rev. (Philadelphia) 5.25% 6/1/2013* 1,101,500 West Mifflin Area School Dist. General Obligations: 2,910M 5.375% 4/1/2027 3,031,347 1,000M 5.375% 4/1/2028 1,034,480 12,187,247 Puerto Rico.4% 705M Puerto Rico Indl. Tourist Educ. Med. & Env. Cntl. Facs. 6.25% 7/1/2016 707,580 Rhode Island3.1% Rhode Island Hlth. & Edl. Bldg. Corporation: Pub. Schs. Fing. Program: 3,250M 5.25% 5/15/2029 3,278,276 1,600M 5% 5/15/2034 1,511,440 1,415M University of Rhode Island 5.25% 9/15/2029 1,433,635 6,223,351 18 Principal Amount Security Value South Carolina1.0% $1,000M Anderson Water & Swr. System Rev. 5% 7/1/2034 $ 984,380 1,000M Charleston Wtrwks. & Swr. Rev. 5% 1/1/2035 1,024,120 2,008,500 South Dakota.8% 1,500M South Dakota State Hlth. & Edl. Fac. Auth. Rev. 5.125% 8/1/2028 1,525,845 Tennessee.5% 1,000M Chattanooga-Hamilton Cnty. Hosp. Auth. Rev. 5% 10/1/2023 1,003,580 Texas12.0% 2,000M Allen Indpt. School District GO 5% 2/15/2034 2,015,160 Bexar Cnty. Revenue: 1,500M Combined Venue Tax 5% 8/15/2030 1,466,895 1,000M Motor Vehicle Tax 5% 8/15/2030 977,930 1,750M Harris Cnty. Cultural Ed. Facs. Fin. Corp. Rev. 5.25% 10/1/2029 1,763,284 Harris Cnty. Hlth. Facs. Revenue: 5,000M Christus Health 5.25% 7/1/2030 4,706,350 5,000M Thermal Util. Rev. 5% 11/15/2032 4,901,950 1,250M Parker Cnty. GO 5% 2/15/2029 1,259,475 4,320M San Antonio Arpt. Sys. Rev. 5.25% 7/1/2035 4,308,206 2,500M Tarrant Cnty. Cultural Ed. Facs. Fin. Corp. Rev. 5% 11/15/2040 2,373,650 23,772,900 Washington2.5% 5,000M Washington State Health Care Facs. Auth. Rev. 5.25% 10/1/2033 4,963,500 Total Value of Municipal Bonds (cost $195,612,404) 98.9 % 196,576,859 Other Assets, Less Liabilities 1.1 2,158,257 Net Assets 100.0 % $198,735,116 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. Summary of Abbreviations: COP Certificate of Participation GO General Obligation See notes to financial statements 19 Fund Expenses (unaudited) CALIFORNIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $981.32 $5.09 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.07 $5.19 Expense Example  Class B Shares Actual $1,000.00 $978.04 $8.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.54 $8.74 * Expenses are equal to the annualized expense ratio of 1.02% for Class A shares and 1.72% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 20 Cumulative Performance Information (unaudited) CALIFORNIA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors California Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors California Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.34%), 1.97% and 3.31%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.57%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.09%), 2.10% and 3.29%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.08%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 21 Portfolio of Investments CALIFORNIA TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS97.8% Certificates of Participation15.2% $ 500M Castaic Lake Water Agency Water Sys. Impt. Proj. 7% 8/1/2012 $ 546,280 1,000M El Dorado Irrigation District 6.25% 8/1/2029 1,046,330 750M Los Angeles Real Property Prog. 5.3% 4/1/2022 773,963 1,000M Mojave Water Agency 5.5% 6/1/2029 1,011,700 1,000M West Contra Costa Healthcare 5.375% 7/1/2024 1,013,350 500M Western Placer Unified School District 5.25% 8/1/2030 480,985 4,872,608 General Obligations26.8% 1,000M Alhambra Unified School District 5.25% 8/1/2028 1,017,580 1,000M Chico Unified School District 5% 8/1/2026 1,004,340 1,000M College of the Sequoias 5.25% 8/1/2029 1,011,320 1,000M Corona-Norco Unified School District 5.125% 8/1/2029 1,002,450 650M Jefferson Unified High Sch. District (San Mateo Cnty.) 6.25% 2/1/2016 743,749 1,000M Lake Tahoe Unified School District 5.375% 8/1/2029 1,019,920 750M Natomas Unified School District 5.95% 9/1/2021 810,938 1,000M San Bernardino Cmnty. College District 6.5% 8/1/2028 1,113,330 500M San Juan Unified School District 5% 8/1/2030 491,095 374M Walnut Valley School District 7.2% 2/1/2016 398,691 8,613,413 Health Care12.5% California Health Facs. Fin. Auth. Revenue: 1,000M Childrens Hospital Los Angeles 5.125% 7/1/2031 935,010 1,000M Providence Health Services 6.5% 10/1/2033 1,102,190 1,000M Stanford Hospital 5.25% 11/15/2031 989,930 1,000M California Statewide Cmntys. Dev. Auth. Rev. (St. Josephs) 5.125% 7/1/2024 999,520 4,026,650 Housing3.0% 1,000M California Hsg. Fin. Agy. Rev. 5.2% 8/1/2028 965,320 22 Principal Amount Security Value Transportation7.8% $1,000M Los Angeles Dept. of Airports Rev. 5.25% 5/15/2033 $ 1,002,140 500M San Diego County Regional Airport Auth. Rev. 5% 7/1/2030 469,190 1,000M San Francisco City & Cnty. Airport Rev. 5.25% 5/1/2025 1,026,230 2,497,560 Utilities9.6% 500M Bakersfield Wastewater Rev. 5% 9/15/2028 493,890 1,000M Los Angeles Wastewater System Rev. 5% 6/1/2027 1,016,860 515M South Gate Public Fing. Auth. Wtr. Rev. Series A 6% 10/1/2012 537,145 1,000M Tuolumne Wind Proj. Auth. 5.625% 1/1/2029 1,041,130 3,089,025 Other Revenue22.9% 1,000M California Statewide Cmntys. Dev. Auth. Pollution Ctl. Rev. 4.5% 9/1/2029 904,740 1,000M Long Beach Fing. Auth. Rev. 6% 11/1/2017 1,087,270 1,000M Los Angeles Mun. Impt. Corp. Lease Rev. 5.5% 4/1/2028 1,037,490 1,000M Riverside County Trans. Commission Sales Tax Rev. 5% 6/1/2032 959,960 1,000M Rohnert Park Cmnty. Dev. Comm. Tax Alloc. Rev. 5.25% 8/1/2020 1,007,530 500M Sacramento Area Flood Control Agency 5.5% 10/1/2028 528,520 1,000M Sacramento Cnty. Airport Sys. Rev. 5.5% 7/1/2034 1,014,720 700M San Mateo Joint Powers Auth. Lease Rev. 6.5% 7/1/2015 802,767 7,342,997 Total Value of Municipal Bonds (cost $30,799,815) 97.8 % 31,407,573 Other Assets, Less Liabilities 2.2 691,125 Net Assets 100.0 % $32,098,698 See notes to financial statements 23 Fund Expenses (unaudited) CONNECTICUT TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $981.61 $5.04 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.12 $5.14 Expense Example  Class B Shares Actual $1,000.00 $978.06 $8.53 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.59 $8.69 * Expenses are equal to the annualized expense ratio of 1.01% for Class A shares and 1.71% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010 and are based on the total value of investments. 24 Cumulative Performance Information (unaudited) CONNECTICUT TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Connecticut Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Connecticut Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.64%), 2.09% and 3.32%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.02%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.43%), 2.22% and 3.32%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.50%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 25 Portfolio of Investments CONNECTICUT TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.8% Education29.3% Connecticut St. Hlth. & Educ. Facs. Auth. Revenue: $1,000M Loomis Chafee School 5% 7/1/2030 $ 1,001,550 500M Norwich Free Academy 5% 7/1/2034 493,875 Quinnipiac University: 1,000M 5% 7/1/2025 1,010,590 1,000M 5.75% 7/1/2033 1,043,890 1,000M Renbrook School 5% 7/1/2030 927,110 1,000M Salisbury School 5% 7/1/2028 1,018,460 1,000M Trinity College Series H 5% 7/1/2019 1,080,420 1,000M Westminster School 5% 7/1/2037 986,990 1,000M Yale University 4.85% 7/1/2037 1,009,820 University of Connecticut: 600M Student Fees Rev. 5.25% 11/15/2021 626,580 1,000M University Rev. 4.75% 2/15/2029 1,002,960 10,202,245 General Obligations20.0% 1,000M Bridgeport 5% 12/1/2023 1,037,040 650M Connecticut State Series E 6% 3/15/2012 692,861 1,000M Glastonbury 5% 6/15/2013* 1,104,710 New Britain: 430M 6% 3/1/2012 444,405 1,000M 4.75% 4/1/2028 1,054,980 2,000M New Haven 5% 3/1/2026 2,015,880 580M Stratford 5% 12/15/2023 607,556 6,957,432 Health Care18.8% Connecticut State Hlth. & Educ. Facs. Auth. Revenue: 1,000M Ascension Health Senior Center 5% 11/15/2040 977,190 180M Bridgeport Hospital 6.5% 7/1/2012 180,565 Child Care Facilities Program: 400M 5.5% 7/1/2019 401,612 1,000M 6% 7/1/2038 1,057,740 1,000M Childrens Medical Center Series B 5% 7/1/2021 981,990 500M Stamford Hospital 5% 7/1/2030 479,555 1,000M William W. Backus Hospital 5% 7/1/2025 1,012,790 Yale-New Haven Hospital: 500M 5% 7/1/2026 502,265 500M 5.25% 7/1/2030 501,855 26 Principal Amount Security Value Health Care (continued) $ 445M Puerto Rico Indl. Tourist Educ. Med. & Env. Cntl. Facs. 6.25% 7/1/2016 $ 446,629 6,542,191 Housing5.3% 1,750M Connecticut State Hsg. Fin. Auth. Next Steps 7, 5% 6/15/2024 1,825,897 Transportation6.5% Connecticut State Special Tax Obligation Revenue: 170M Fuel Tax & Transit Rev. 6.125% 9/1/2012 178,660 Transportation Infrastructure: 1,000M 5% 11/1/2025 1,055,950 1,000M 5% 8/1/2027 1,034,220 2,268,830 Utilities10.0% 1,000M Greater New Haven Wtr. Poll. Ctl. Auth. 5% 8/15/2035 961,610 Puerto Rico Commonwealth Aqueduct & Swr. Auth. Revenue: 1,000M 5% 7/1/2025 1,012,790 500M 5% 7/1/2028 493,405 1,000M South Central Connecticut Regl. Wtr. Auth. Rev. 5.25% 8/1/2029 1,027,200 3,495,005 Other Revenue8.9% 1,000M Capital City Econ. Dev. Auth. Pkg. & Energy Fee Rev. 5.75% 6/15/2034 1,051,570 500M Puerto Rico Pub. Bldgs. Auth. Rev. 6% 7/1/2028 513,345 1,500M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,515,090 3,080,005 Total Value of Municipal Bonds (cost $33,794,575) 98.8 % 34,371,605 Other Assets, Less Liabilities 1.2 428,152 Net Assets 100.0 % $34,799,757 *Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. See notes to financial statements 27 Fund Expenses (unaudited) MASSACHUSETTS TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $981.92 $5.20 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.97 $5.30 Expense Example  Class B Shares Actual $1,000.00 $977.84 $8.67 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.44 $8.84 * Expenses are equal to the annualized expense ratio of 1.04% for Class A shares and 1.74% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 28 Cumulative Performance Information (unaudited) MASSACHUSETTS TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Massachusetts Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Massachusetts Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.45%), 1.77% and 3.13%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.29%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.32%), 1.89% and 3.13%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.79%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 29 Portfolio of Investments MASSACHUSETTS TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.9% Education27.3% Massachusetts Edl. Fing. Auth. Ed. Ln. Revenue: $1,000M 6% 1/1/2028 $ 1,029,050 1,000M 5.3% 1/1/2030 940,150 Massachusetts State Dev. Fin. Agy. Revenue: Boston College: 150M 5% 7/1/2031 150,846 1,000M 5% 7/1/2038 980,230 750M Boston University 5.6% 10/1/2035 759,240 Massachusetts State Hlth. & Educ. Facs. Auth. Revenue: 1,000M Harvard University 5.5% 11/15/2036 1,062,550 1,000M Lesley University 5% 7/1/2029 992,250 800M University of Massachusetts Bldg. Auth. Rev. 6.875% 5/1/2014 903,240 6,817,556 General Obligations16.3% Massachusetts State: 500M 5.25% 8/1/2020 576,825 1,000M 5.5% 8/1/2030 1,109,130 500M .762% 5/1/2037* 381,515 1,000M Revere Mun. Purpose Loan 5% 4/1/2033 982,140 1,000M Worcester 5.5% 8/15/2017 1,021,060 4,070,670 Health Care18.8% Massachusetts State Hlth. & Educ. Facs. Auth. Revenue: 500M Cape Cod Health Care 5.125% 11/15/2035 475,695 1,000M Caregroup 5.375% 2/1/2027 990,930 1,000M Childrens Hospital 5.25% 12/1/2039 1,006,320 1,000M Harvard Pilgrim Health Care 5.25% 7/1/2013 1,002,530 240M Massachusetts General Hospital Series F 6.25% 7/1/2012 247,366 1,000M Partners Healthcare System 5% 7/1/2034 982,370 4,705,211 30 Principal Amount Security Value Housing9.2% Massachusetts State Hsg. Fin. Agy. Revenue: $1,000M Multi-Family Housing 5.25% 12/1/2035 $ 976,860 Single Family Housing: 305M 5.8% 12/1/2028 314,940 1,000M 5.35% 12/1/2033 1,002,990 2,294,790 Transportation4.2% 1,000M Massachusetts Bay Trans. Auth. Assessment Rev. 5% 7/1/2028 1,038,300 Utilities14.8% 540M Boston Water & Sewer Commission Rev. 5.75% 11/1/2013 581,256 1,000M Holyoke Gas & Electric Dept. Rev. 5.375% 12/1/2018 1,025,670 1,000M Puerto Rico Elec. Pwr. Auth. Rev. 5.25% 7/1/2029 979,150 1,000M Springfield Water & Sewer Commn. Rev. 5.75% 10/15/2025 1,100,950 3,687,026 Other Revenue8.3% 1,000M Massachusetts State Dev. Fin. Agy. Rev. 5.75% 9/1/2025 1,063,230 1,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,010,060 2,073,290 Total Value of Municipal Bonds (cost $24,224,742) 98.9 % 24,686,843 Other Assets, Less Liabilities 1.1 268,534 Net Assets 100.0 % $24,955,377 * Interest rate is determined and reset quarterly by the issuer and is the rate in effect at December 31, 2010. See notes to financial statements 31 Fund Expenses (unaudited) MICHIGAN TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $985.02 $5.15 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.02 $5.24 Expense Example  Class B Shares Actual $1,000.00 $981.69 $8.64 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.49 $8.79 * Expenses are equal to the annualized expense ratio of 1.03% for Class A shares and 1.73% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 32 Cumulative Performance Information (unaudited) MICHIGAN TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Michigan Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Michigan Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.80%), 1.92% and 3.12%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.22%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.52%), 2.06% and 3.12%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.71%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 33 Portfolio of Investments MICHIGAN TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS99.6% Education3.9% $1,000M Ferris State University Revenue 5% 10/1/2028 $ 1,003,430 General Obligations34.1% 1,000M Genesee County Sewer Disp. Sys. 5% 11/1/2025 1,026,330 495M Gull Lake Community School District Zero Coupon 5/1/2013 449,638 1,000M Jenison Public School District 5.5% 5/1/2012* 1,064,580 1,000M Macomb Township School District 5% 1/1/2031 1,005,470 1,000M Marysville Public School District Bldg. & Site 5% 5/1/2028 995,920 1,000M Michigan State Series A 5% 11/1/2022 1,035,450 1,000M Montrose Township School District 6.2% 5/1/2017 1,175,520 1,000M Troy City School District 5% 5/1/2026 1,005,740 1,000M Wayne Charter County Capital Improvement 5% 2/1/2030 983,660 8,742,308 Health Care11.6% 1,000M Jackson County Hosp. Fin. Auth. Rev. 5% 6/1/2030 960,920 1,000M Kalamazoo Hosp. Fin. Auth. Rev. 5.25% 5/15/2036 948,290 1,000M Michigan St. Hosp. Fin Auth. Rev. Trinity Health 6.25% 12/1/2028 1,071,400 2,980,610 Housing4.0% 1,000M Michigan St. Hsg. Dev. Auth. Rental Hsg. Rev. 5.5% 10/1/2028 1,016,300 Transportation7.9% 1,000M Michigan State Grant Anticipation Rev. 5.25% 9/15/2024 1,037,070 1,000M Wayne County Airport Auth. Rev. 5% 12/1/2022 974,650 2,011,720 Utilities32.3% 1,000M Detroit Sewer Disposal Revenue 7.5% 7/1/2033 1,156,030 Detroit Water Supply System Revenue: 1,275M 6.5% 7/1/2015 1,419,560 1,000M 5.5% 7/1/2027 1,025,920 1,000M Grand Rapids Water Supply 5% 1/1/2029 1,026,180 1,000M Michigan Municipal Bond Auth. Revenue 5% 10/1/2029 1,025,940 1,000M Michigan State Strategic Fund (Detroit Edison Co.) 6.95% 5/1/2011 1,019,130 500M Monroe County Economic Dev. Corp. (Detroit Edison Co.) 6.95% 9/1/2022 589,875 1,000M Wyandotte Electric Rev. 5.25% 10/1/2028 1,005,570 8,268,205 34 Principal Amount Security Value Other Revenue5.8% $ 500M Detroit Distributable State Aid 5% 11/1/2030 $ 468,285 1,000M Michigan St. Building Auth. Revenue 5.25% 10/15/2025 1,017,170 1,485,455 Total Value of Municipal Bonds (cost $24,835,051) 99.6 % 25,508,028 Other Assets, Less Liabilities .4 106,999 Net Assets 100.0 % $25,615,027 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. See notes to financial statements 35 Fund Expenses (unaudited) MINNESOTA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $983.66 $5.20 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.97 $5.30 Expense Example  Class B Shares Actual $1,000.00 $980.54 $8.69 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.44 $8.84 * Expenses are equal to the annualized expense ratio of 1.04% for Class A shares and 1.74% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 36 Cumulative Performance Information (unaudited) MINNESOTA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Minnesota Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Minnesota Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.24%), 2.14% and 3.21%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.16%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.95%), 2.25% and 3.21%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.65%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 37 Portfolio of Investments MINNESOTA TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.8% Certificates of Participation1.2% $ 250M Minnetonka Indpt. Sch. Dist. #276, 5% 3/1/2029 $ Education14.6% Minnesota State Higher Ed. Facs. Auth. Revenue: 500M Carleton College 5% 1/1/2028 516,535 250M Gustavus Adolfus College 5% 10/1/2031 244,455 500M Macalester College 5% 6/1/2035 501,840 University of St. Thomas: 500M 5.25% 4/1/2039 501,145 500M 5% 10/1/2039 488,405 500M Minnesota State Office of Higher Ed. Rev. 5% 11/1/2029 481,650 400M University of Minnesota 5.75% 7/1/2017 473,228 3,207,258 General Obligations33.5% 500M Crow Wing County Jail Series B 5% 2/1/2021 522,425 500M Dakota Cnty. Cmnty. Dev. Agy. 5% 1/1/2026 514,095 700M Fairmont Ind. Sch. Dist. #2752, 5% 2/1/2026 737,779 500M Fergus Falls Ind. Sch. Dist. #544, 5% 1/1/2024 532,305 500M Hennepin County Series D 5% 12/1/2025 530,015 750M Kasson & Mantorville Ind. Sch. Dist. #204, 5% 2/1/2024 795,772 260M Mahtomedi Ind. School District #832, 5% 2/1/2017 270,000 750M Minneapolis Special School District #1, 5% 2/1/2020 796,470 500M Minnesota State 5% 6/1/2022 551,005 250M Minnesota State Highway 5% 8/1/2026 265,005 750M New Brighton Series A 5% 2/1/2032 757,208 500M Scott County 5% 12/1/2023 535,520 500M St. Louis County 5% 12/1/2023 537,720 7,345,319 Health Care19.4% Minneapolis Health Care Sys. Rev. (Fairview Health Services): 500M 5.5% 5/15/2017 517,755 500M 6.5% 11/15/2038 533,370 500M Minneapolis & St. Paul Hsg. Childrens Hosp. 5% 8/15/2034 477,625 750M Minnesota St. Agric. & Econ. Dev. Health Care 5% 2/15/2030 727,943 500M Rochester Health Care Facs. Mayo Clinic 5% 11/15/2038 497,735 38 Principal Amount Security Value Health Care (continued) St. Cloud Health Care Rev. (Centracare Health System Project): $ 250M 5.125% 5/1/2030 $ 245,917 500M 5.375% 5/1/2031 504,975 750M St. Paul Hsg. & Redev. Auth. (Allina Health Sys.) 5.25% 11/15/2029 742,868 4,248,188 Housing8.2% Minnesota State Housing Finance Agency: 245M Multi-Family Hsg. 5.05% 7/1/2034 239,073 250M Rental Hsg. Rev. 5% 8/1/2030 242,102 660M Single-Family Hsg. Rev. 5.9% 7/1/2028 672,797 400M Minnetonka Multi-Family Housing Rev. (Cedar Hills Proj.) 5.9% 10/20/2019 403,360 250M St. Paul Hsg. & Redev. Auth. Pkg. Rev. 5% 8/1/2035 232,612 1,789,944 Transportation2.2% 500M Minneapolis & St. Paul Met. Arpts. Comm. Arprt. Rev. 5% 1/1/2026 494,800 Utilities8.1% 250M Minnesota St Municipal Pwr. Agy. Elec. Rev. 5.25% 10/1/2035 238,980 Northern Minnesota Municipal Pwr. Agy. Elec. Sys. Revenue: 500M 5% 1/1/2021 524,660 500M 5% 1/1/2026 501,465 500M Southern Minnesota Municipal Pwr. Agy. Supply Sys. Rev. 5.25% 1/1/2030 505,860 1,770,965 Other Revenue11.6% 700M Blue Earth Cnty. Econ. Dev. Lease Rev. 5% 12/1/2027 703,017 300M Minneapolis Dev. Rev. Ltd. Tax Supported 6.25% 12/1/2030 311,337 1,000M Minnesota State 911 Rev. 5% 6/1/2024 1,048,220 500M Vadnais Heights Economic Dev. Auth. Lease Rev. 5.25% 2/1/2041 492,540 2,555,114 Total Value of Municipal Bonds (cost $21,249,287) 98.8 % 21,669,088 Other Assets, Less Liabilities 1.2 258,022 Net Assets 100.0 % $21,927,110 See notes to financial statements 39 Fund Expenses (unaudited) NEW JERSEY TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $983.30 $4.90 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.27 $4.99 Expense Example  Class B Shares Actual $1,000.00 $979.96 $8.38 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.74 $8.54 * Expenses are equal to the annualized expense ratio of .98% for Class A shares and 1.68% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 40 Cumulative Performance Information (unaudited) NEW JERSEY TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors New Jersey Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors New Jersey Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.35%), 2.29% and 3.34%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.51%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.22%), 2.42% and 3.35%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.02%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 41 Portfolio of Investments NEW JERSEY TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS102.0% Certificates of Participation3.7% New Jersey State Equip. Lease Purchase Revenue: $1,000M 5.25% 6/15/2027 $ 1,005,400 1,000M 5.25% 6/15/2028 998,840 2,004,240 Education16.2% New Jersey Economic Dev. Auth. Revenue: 500M Provident Group 5.75% 6/1/2031 480,820 School Facilities: 1,000M 5.5% 9/1/2025 1,069,760 1,000M 5.5% 12/15/2029 1,049,570 New Jersey Educational Facilities Auth. Revenue: 1,000M College of New Jersey 5% 7/1/2035 984,040 1,000M New Jersey City Univ. Series E 5% 7/1/2028 1,010,590 1,000M Princeton University 5% 7/1/2034 1,026,820 Rowan University: 1,000M 5% 7/1/2025 1,038,950 1,000M 5% 7/1/2026 1,031,210 1,000M New Jersey State Higher Education Assistance Auth. Loan Rev. 5.625% 6/1/2030 1,009,690 8,701,450 General Obligations9.6% 1,750M Atlantic City Board of Education 6.1% 12/1/2015 2,092,790 1,000M Bayonne 5.25% 7/1/2027 1,037,470 1,000M Jersey City 5% 1/15/2026 1,020,540 1,000M Puerto Rico Commonwealth 6% 7/1/2028 1,026,690 5,177,490 Health Care14.3% New Jersey State Health Care Facs. Fing. Authority Revenue: 1,500M General Hospital Center at Passaic 6% 7/1/2014 1,662,465 2,000M Hackensack Univ. Med. Ctr. 5.25% 1/1/2031 1,996,320 Hospital Asset Transformation Program: 1,000M 5% 10/1/2028 975,790 1,000M 5.75% 10/1/2031 1,029,680 1,000M Meridian Health System Oblig. Group 5.625% 7/1/2014 1,002,480 1,000M Virtua Health 5.5% 7/1/2038 1,026,270 7,693,005 42 Principal Amount Security Value Housing10.4% New Jersey State Hsg. & Mtg. Fin. Agy. Revenue: $2,335M Mtg. Rev. 6.375% 10/1/2028 $ 2,485,140 895M Multi-Family Hsg. 6.05% 11/1/2017 896,486 2,000M Newark Hsg. Auth. Rev. (South Ward Police Facility) 6.75% 12/1/2038 2,227,900 5,609,526 Transportation9.6% 1,000M New Jersey St. Trans. Auth. Rev. 5% 12/15/2032 994,700 New Jersey St. Trans. Tr. Fd. Auth. Trans. Sys. Revenue: 1,000M 5.5% 12/15/2020 1,094,470 1,000M 5.5% 12/15/2038 1,047,830 1,000M New Jersey St. Turnpike Auth. Rev. 5% 1/1/2031 1,000,000 1,000M Port Authority of New York & New Jersey 5% 10/15/2031 1,005,220 5,142,220 Utilities4.2% 1,000M Hudson Cnty. Impt. Auth. Solid Waste Sys. Rev. 6% 1/1/2040 1,036,920 1,250M Passaic Valley Sewer Comm. Series E 5.625% 12/1/2018 1,251,637 2,288,557 Other Revenue34.0% 2,500M Atlantic County Impt. Auth. Lux. Tax (Convention Ctr.) 7.4% 7/1/2016 2,925,075 1,000M Cape May County Bridge Commission 5% 6/1/2032 1,009,220 1,665M Cape May County Indl. Poll. Cntl. Fin. Auth. 6.8% 3/1/2021 1,977,554 1,000M Cumberland County Impt. Auth. Rev. 5.125% 1/1/2025 1,033,610 Essex County Impt. Authority Lease Revenue: 1,000M Gtd. Proj. Consolidation 5.5% 10/1/2027 1,064,400 1,250M Newark Proj. 5.75% 11/1/2030 1,243,600 1,000M Garden St. Preservation Tr. Open Space & Farmland 5.75% 11/1/2028 1,127,320 43 Portfolio of Investments (continued) NEW JERSEY TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value Other Revenue (continued) Hudson County Impt. Authority Lease Revenue: $1,000M County Svcs. Bldg. Proj. 5% 4/1/2027 $ 1,031,580 1,000M Fac. Lease Rev. 5.375% 10/1/2024 1,024,370 1,000M Harrison Pkg. Fac. 5.125% 1/1/2034 1,005,210 1,000M Middlesex County Impt. Auth. Lease Rev. 5% 12/15/2025 1,066,490 1,000M New Jersey Environmental Infrastructure Tr. Rev. 5% 9/1/2027 1,053,600 2,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 2,020,120 750M Salem County Impt. Auth. Rev. 5.25% 8/15/2032 703,965 18,286,114 Total Value of Municipal Bonds (cost $52,845,682) 102.0 % 54,902,602 Excess of Liabilities Over Other Assets (2.0) (1,075,810) Net Assets 100.0 % $ 53,826,792 44 See notes to financial statements Fund Expenses (unaudited) NEW YORK TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $983.36 $4.85 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.32 $4.94 Expense Example  Class B Shares Actual $1,000.00 $979.93 $8.33 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.79 $8.49 * Expenses are equal to the annualized expense ratio of .97% for Class A shares and 1.67% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 45 Cumulative Performance Information (unaudited) NEW YORK TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors New York Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors New York Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.06%), 2.09% and 3.21%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.25%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.77%), 2.24% and 3.21%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.74%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 46 Portfolio of Investments NEW YORK TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS99.9% Education29.7% $ 500M Albany Indl. Dev. Agy. Civic Fac. Rev. 5.5% 5/1/2032 $ 509,325 2,000M Amherst Dev. Corp. Student Hsg. Fac. Rev. 5% 10/1/2040 1,913,380 Canton Capital Resource Corp. Student Housing Fac. Revenue: 1,500M 5% 5/1/2030 1,435,725 1,000M 5% 5/1/2040 930,960 New York State Dormitory Authority Revenue: City University: 3,090M 5.75% 7/1/2013 3,254,125 3,000M 6% 7/1/2020 3,427,020 2,350M Colgate University 6% 7/1/2021 2,735,518 2,000M Cornell University 5% 7/1/2029 2,055,060 1,000M Master Boces Program 5% 8/15/2028 1,011,120 New York University: 1,610M 6% 7/1/2018 1,935,236 1,500M 5% 7/1/2034 1,502,580 Personal Income Tax Revenue: 2,500M 5% 3/15/2026 2,608,350 3,000M 5.75% 3/15/2036 3,209,040 Pratt Institute: 1,200M 5% 7/1/2034 1,164,492 1,000M 5.125% 7/1/2039 980,180 School Districts Financing Program: 1,000M Albany 5% 10/1/2031 997,360 3,400M Croton Hudson 5.625% 10/1/2029 3,525,664 1,000M Williamsville 5.25% 4/1/2021 1,056,330 Special Act School Districts Program: 1,375M 6% 7/1/2012 1,386,935 1,460M 6% 7/1/2013 1,472,673 1,500M State University 5.25% 5/15/2021 1,637,055 3,500M The New School 5.5% 7/1/2043 3,529,610 2,600M Syracuse Indl. Dev. Agy. Sch. Fac. Rev. 5% 5/1/2027 2,608,164 44,885,902 General Obligations15.2% Buffalo: School District Series B: 1,000M 5.375% 11/15/2016 1,049,400 2,000M 5.375% 11/15/2017 2,080,400 2,500M 5.375% 11/15/2019 2,640,775 1,000M School District Series D 5.5% 12/15/2015 1,029,190 47 Portfolio of Investments (continued) NEW YORK TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value General Obligations (continued) $1,000M Monroe County 5% 6/1/2029 $ 1,004,050 4,465M Nassau County 5% 10/1/2029 4,593,771 2,000M New York City Series E 5.75% 8/1/2018 2,124,680 1,540M Niagara Falls Public Improvement 7.5% 3/1/2015 1,822,975 1,395M North Syracuse Central School Dist. Series A 5% 6/15/2018 1,461,039 1,000M Puerto Rico Commonwealth 5.25% 7/1/2030 987,980 1,000M Red Hook Central School Dist. 5.125% 6/15/2017 1,053,670 Yonkers Series A: 1,000M 5.125% 7/1/2016 1,028,050 1,000M 5.25% 7/1/2017 1,025,080 1,000M 5.25% 7/1/2018 1,020,450 22,921,510 Health Care3.1% New York State Dormitory Authority Revenue: 1,000M Mental Health Services 5% 2/15/2033 984,160 2,000M New York-Presbyterian Hospital 5.25% 2/15/2024 2,083,500 500M NYSARC 6% 7/1/2036 517,825 1,220M United Cerebral Palsy 5.125% 7/1/2021 1,181,046 4,766,531 Housing3.1% New York City Hsg. Dev. Corp. Revenue: 1,000M Cap. Funding Prog. 5% 7/1/2025 1,015,690 2,200M Multi-Family Hsg. Rev. 5% 11/1/2042 2,073,126 500M New York State Hsg. Fin. Agy. Rev. 6.05% 5/1/2011 502,075 1,115M New York State Mtg. Agy. Mtg. Revenue 5.5% 10/1/2028 1,142,306 4,733,197 Transportation16.5% Metropolitan Transit Authority of New York: 1,000M Dedicated Tax Rev. 5% 11/15/2031 1,002,970 5,000M Highway Rev. Tolls 5.25% 11/15/2022 5,155,450 2,500M Transit Rev. 5% 11/15/2020 2,587,925 New York State Thruway Authority: 5,000M General Revenue 5% 1/1/2026 5,144,900 3,110M Highway & Bridge Tr. Fd. Auth. 5% 4/1/2027 3,175,858 5,000M Port Authority of New York & New Jersey 5% 10/15/2031 5,026,100 2,770M Triborough Bridge & Tunnel Auth. Series Y 6% 1/1/2012 2,846,701 24,939,904 48 Principal Amount Security Value Utilities12.7% $5,000M Long Island Power Auth. Elec. Rev. 5.5% 5/1/2033 $ 5,154,550 3,000M Nassau Cnty. Swr. & Storm Wtr. Fin. Auth. 5.375% 11/1/2028 3,196,980 2,750M New York City Municipal Water Fin. Auth. Rev. 6% 6/15/2021 3,315,180 5,000M Suffolk County Water Auth. Rev. 6% 6/1/2017 5,923,950 1,500M Upper Mohawk Valley Regl. Fin. Auth. 6.25% 4/1/2029 1,631,235 19,221,895 Other Revenue19.6% 5,000M Erie Cnty. Indl. Dev. Agy. 5.75% 5/1/2026 5,405,100 5,000M JPMorgan Chase Putters 7.638% 12/15/2024* 5,307,400 New York City Indl. Dev. Agy. Revenue: 1,250M Queens Baseball Stadium Pilot 6.125% 1/1/2029 1,330,350 1,000M Yankee Stadium Pilot 7% 3/1/2049 1,101,600 New York State Dormitory Authority Revenue: 5,520M Albany Public Library 5% 7/1/2030 5,161,090 2,500M Court Facs. Lease 5.5% 5/15/2027 2,607,125 540M Judicial Facs. Lease 7.375% 7/1/2016 632,815 2,000M New York State Urban Corp. Dev. Corp. Rev. Personal Income Tax 5% 12/15/2027 2,065,740 Puerto Rico Sales Tax Financing Revenue: 5,000M 5.75% 8/1/2037 5,050,300 1,000M 5.25% 8/1/2041 944,810 29,606,330 Total Value of Municipal Bonds (cost $145,269,760) 99.9 % 151,075,269 Other Assets, Less Liabilities .1 175,830 Net Assets 100.0 % $151,251,099 * Inverse floating rate security (see Note 1F). Interest rate is determined and reset periodically and is the rate in effect at December 31, 2010. See notes to financial statements 49 Fund Expenses (unaudited) NORTH CAROLINA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $980.44 $5.09 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.07 $5.19 Expense Example  Class B Shares Actual $1,000.00 $976.32 $8.57 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.54 $8.74 * Expenses are equal to the annualized expense ratio of 1.02% for Class A shares and 1.72% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 50 Cumulative Performance Information (unaudited) NORTH CAROLINA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors North Carolina Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors North Carolina Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.07%), 2.36% and 3.50%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.41%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.96%), 2.49% and 3.49%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.92%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 51 Portfolio of Investments NORTH CAROLINA TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.1% Certificates of Participation29.1% Cabarrus County: $1,000M 5.25% 6/1/2027 $ 1,037,550 1,000M 5% 1/1/2029 983,110 1,000M Charlotte 5% 6/1/2029 993,420 1,000M Durham County 5% 6/1/2027 1,022,360 Harnett County: 500M 5.125% 12/1/2023 515,765 500M 5% 6/1/2027 506,665 1,000M Monroe 5.5% 3/1/2034 1,000,890 1,000M Salisbury 5.625% 3/1/2026 1,049,960 7,109,720 Education4.3% 1,000M University of North Carolina Sys. Pool Rev. 5% 10/1/2025 1,039,640 General Obligations5.8% 220M Laurinburg Sanitation Swr. 5.3% 6/1/2012 223,010 1,000M Lincoln County 5.5% 6/1/2018* 1,202,300 1,425,310 Health Care16.5% 1,000M Charlotte-Mecklenburg Hosp. Auth. 5.25% 1/15/2034 996,000 1,000M Nash Health Care Sys. Rev. 5.5% 11/1/2026 1,018,700 1,000M New Hanover Regional Medical Center 5% 10/1/2027 993,760 1,000M North Carolina Medical Care Community Health Facility Rev. Wakemed 5.625% 10/1/2029 1,022,250 4,030,710 Transportation8.4% 1,000M Charlotte Airport Rev. 5.5 % 7/1/2034 1,019,260 1,000M North Carolina Tpk. Auth. Rev. 5.375% 1/1/2026 1,032,800 2,052,060 52 Principal Amount Security Value Utilities27.8% $1,000M Brunswick County Enterprise Sys. Rev. 5.25% 4/1/2022 $ 1,068,360 1,000M Cape Fear Pub. Util. Water & Sewer Sys. Rev. 5% 8/1/2035 1,005,910 1,000M Concord Utilities Sys. Rev. 5% 12/1/2027 1,023,250 1,000M North Carolina Eastern Municipal Power Agency Rev. 6% 1/1/2019 1,112,760 1,000M Oak Island Enterprise Sys. Wastewater Rev. 6% 6/1/2034 1,042,850 550M Puerto Rico Aqueduct & Sewer Auth. Rev. 5% 7/1/2028 542,745 1,000M Winston-Salem Water & Sewer Sys. Rev. 5% 6/1/2039 1,009,190 6,805,065 Other Revenue6.2% 500M Pitt County Ltd. Obligation Rev. 5% 4/1/2034 493,530 1,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,010,060 1,503,590 Total Value of Municipal Bonds (cost $23,232,530) 98.1 % 23,966,095 Other Assets, Less Liabilities 1.9 469,739 Net Assets 100.0 % $24,435,834 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. See notes to financial statements 53 Fund Expenses (unaudited) OHIO TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $980.97 $5.09 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.07 $5.19 Expense Example  Class B Shares Actual $1,000.00 $978.58 $8.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.54 $8.74 * Expenses are equal to the annualized expense ratio of 1.02% for Class A shares and 1.72% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 54 Cumulative Performance Information (unaudited) OHIO TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Ohio Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Ohio Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.00%), 2.22% and 3.32%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.31%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.75%), 2.35% and 3.31%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.82%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 55 Portfolio of Investments OHIO TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.2% Education10.6% $1,000M Cuyahoga Cmnty. College Dist. General Receipts 5% 12/1/2022 $ 1,009,130 500M Hamilton County Student Hsg. 5% 6/1/2030 483,690 1,000M Youngstown State University General Receipts 5.25% 12/15/2029 1,004,380 2,497,200 General Obligations48.9% 865M Adams County Valley Local School District 7% 12/1/2015 969,060 250M Akron Ohio 5% 12/1/2031 244,437 500M Avon Local School District 6.5% 12/1/2015 593,400 1,000M Beavercreek County School District 5% 12/1/2029 1,023,060 1,000M Beavercreek Local School District 6.6% 12/1/2015 1,148,510 1,000M Cleveland Municipal School District 5.25% 12/1/2023 1,032,190 1,000M Franklin County 5% 12/1/2031 1,024,920 1,000M Greene County 5.25% 12/1/2030 1,019,400 655M Jefferson County Jail Construction 5.75% 12/1/2019 716,275 1,000M Ohio State Series A 5.375% 9/1/2028 1,050,840 Richland County Correctional Facs. Improvement: 400M 6% 12/1/2028 427,888 250M 6.125% 12/1/2033 264,258 1,000M St. Marys City School District 5% 12/1/2025 1,025,800 1,000M Wapakoneta City School District 5% 12/1/2025 1,035,340 11,575,378 Health Care23.0% 500M Cuyahoga County Economic Dev. Rev. 5% 12/1/2027 505,045 1,000M Franklin County Hosp. Rev. 5% 11/1/2034 956,990 1,000M Montgomery County Rev. 5.5% 5/1/2034 1,028,170 Ohio State Higher Edl. Fac. Revenue: 1,000M Cleveland Clinic Health 5.25% 1/1/2033 1,007,570 1,000M Summa Health Systems 5.25% 11/15/2035 974,860 1,000M Ross County Hosp. Rev. (Adena Heath Systems) 5.25% 12/1/2038 969,340 5,441,975 Housing7.0% Ohio State Hsg. Fin. Agy. Residential Mtg. Revenue: 845M 6.125% 9/1/2028 896,900 760M 5.45% 9/1/2033 766,665 1,663,565 56 Principal Amount Security Value Transportation2.2% $ 500M Ohio State Turnpike Commission Rev. 5% 2/15/2026 $ 511,185 Utilities2.2% 500M American Mun. Power Rev. 5.375% 2/15/2028 514,375 Other Revenue4.3% 1,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,010,060 Total Value of Municipal Bonds (cost $22,539,980) 23,213,738 SHORT-TERM TAX EXEMPT INVESTMENTS.4% 100M Allen Cnty. Hosp. Facs. Rev. Adjustable Rate Note .28%* (cost $100,000) 100,000 Total Value of Municipal Investments (cost $22,639,980) 98.6 % 23,313,738 Other Assets, Less Liabilities 1.4 331,639 Net Assets 100.0 % $23,645,377 * Interest rate is determined and reset periodically by the issuer and is the rate in effect at December 31, 2010. See notes to financial statements 57 Fund Expenses (unaudited) OREGON TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $981.86 $5.00 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.17 $5.09 Expense Example  Class B Shares Actual $1,000.00 $978.47 $8.48 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.64 $8.64 * Expenses are equal to the annualized expense ratio of 1.00% for Class A shares and 1.70% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 58 Cumulative Performance Information (unaudited) OREGON TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Oregon Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Oregon Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (5.24%), 2.31% and 3.34%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.13%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.03%), 2.45% and 3.34%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.61%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 59 Portfolio of Investments OREGON TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.8% Certificates of Participation2.4% Oregon State Dept. of Administrative Services: $ 500M 5.25% 5/1/2017 $ 525,970 500M 5% 5/1/2026 513,395 1,039,365 Education1.1% 500M Oregon State Facs. Auth. Rev. 5% 10/1/2034 457,140 General Obligations49.8% Beaverton School District #48J: 750M 5% 6/1/2031 766,770 1,500M 5.125% 6/1/2036 1,527,645 1,000M Chemeketa Community College Dist. 5% 6/15/2025 1,057,620 1,000M Clackamas Community College Dist. 5% 5/1/2024 1,038,540 1,000M Clackamas County School Dist. #7J, 5.25% 6/1/2021 1,148,430 500M Clackamas & Washington Cntys. Sch. Dist. #3, 5% 6/15/2032 506,700 1,000M Columbia & Washington Cntys. Sch. Dist. #47J, 5% 6/15/2035 1,034,630 1,000M Deschutes & Jefferson Cntys. School Dist. #2J, 6% 6/15/2030 1,099,140 1,000M Gresham 5.375% 6/1/2017 1,056,120 1,000M Independence (City Hall Proj.) 5% 6/15/2035 1,011,620 Jackson County School District #549C: 1,000M 5% 12/15/2027 1,039,540 1,000M 5% 6/15/2030 1,011,450 635M Jefferson County School District #509J, 5.25% 6/15/2019 668,522 245M La Grande 5.625% 6/1/2011 250,074 1,000M Linn Cnty School Dist. #55, 5.5% 6/15/2027 1,120,940 500M Monmouth 5% 6/1/2040 489,790 1,225M Newport Zero Coupon 6/1/2029 476,353 1,000M Polk Marion & Benton Cntys. School District #13J, 5% 6/15/2027 1,037,310 500M Redmond Terminal Expansion Project 5% 6/1/2034 462,945 1,000M Salem 5% 6/1/2028 1,022,360 1,000M Salem-Keizer School District #24J, 5% 6/15/2016 1,147,460 1,000M Tillamook & Yamhill Counties School District #101, 5% 6/15/2025 1,039,390 600M Washington and Clackamas Counties School District #23 (Tigard) 5.25% 6/1/2016 698,316 1,000M Yamhill County School Dist #40, 5% 6/15/2023 1,052,890 21,764,555 60 Principal Amount Security Value Health Care10.2% $1,000M Deschutes County Hosp. Facs. Rev. 5.375% 1/1/2035 $ 999,330 1,000M Medford Hosp. Facs. Auth. Rev. 5.5% 8/15/2028 1,040,470 500M Multnomah Cnty. Hosp. Facs. Auth. Rev. 5.125% 9/1/2040 481,170 1,000M Ontario Hosp. Facs. Auth. Rev. 5% 12/1/2037 983,970 Oregon State Facs. Auth. Revenue: 500M Legacy Health 5% 3/15/2030 479,115 500M Peacehealth 5% 11/1/2039 477,215 4,461,270 Housing2.1% 910M Oregon State Hsg. & Cmnty. Svcs. Dept. Mtg. Rev. 5.35% 7/1/2030 913,158 Transportation8.0% 1,000M Oregon State Department Trans. Hwy. User Tax Rev. 5% 11/15/2028 1,032,010 1,000M Port Portland Airport Rev. 5% 7/1/2029 1,003,410 1,000M Puerto Rico Comwlth. Hwy. & Trans. Auth. Rev. 4.95% 7/1/2026 988,280 500M Redmond Airport Rev. 6% 6/1/2034 484,105 3,507,805 Utilities13.3% 750M Lane Cnty. Met. Wastewater 5.25% 11/1/2028 768,570 Portland Sewer System Revenue: 1,000M 4.75% 6/15/2025 1,030,680 1,000M 5% 6/15/2027 1,028,070 1,000M Puerto Rico Commonwealth Aqueduct & Swr. Auth. Rev. 5% 7/1/2028 986,810 1,000M Puerto Rico Elec. Power Auth. Rev. 5.25% 7/1/2029 979,150 1,000M Sunrise Water Authority Water Rev. 5.25% 3/1/2024 1,033,500 5,826,780 61 Portfolio of Investments (continued) OREGON TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value Other Revenue11.9% $1,000M Oregon State Admin. Svcs. Lottery Rev. 5% 4/1/2026 $ 1,047,260 500M Port Morrow Pollution Ctl. Rev. 5% 5/1/2033 478,570 Portland Urban Renewal & Redevelopment: 250M Lents Town Ctr. 5% 6/15/2030 234,322 405M Oregon Conv. Ctr. 5.5% 6/15/2020 411,123 Puerto Rico Pub. Bldgs. Auth. Revenue: 500M Electric Rev. 6% 7/1/2028 513,345 1,000M Govt. Facs. Rev. 5.25% 7/1/2027 1,009,560 1,500M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,515,090 5,209,270 Total Value of Municipal Bonds (cost $42,323,673) 98.8 % 43,179,343 Other Assets, Less Liabilities 1.2 512,109 Net Assets 100.0 % $43,691,452 62 See notes to financial statements Fund Expenses (unaudited) PENNSYLVANIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $985.99 $5.06 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.12 $5.14 Expense Example  Class B Shares Actual $1,000.00 $981.95 $8.54 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.59 $8.69 * Expenses are equal to the annualized expense ratio of 1.01% for Class A shares and 1.71% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 63 Cumulative Performance Information (unaudited) PENNSYLVANIA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Pennsylvania Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Pennsylvania Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.62%), 2.39% and 3.45%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 3.33%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.35%), 2.53% and 3.45%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.84%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 64 Portfolio of Investments PENNSYLVANIA TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS100.3% Education8.7% $1,000M Lycoming Cnty. Auth. Rev. (Pennsylvania College of Tech.) 5.5% 10/1/2032 $ 1,003,760 1,000M Northampton Cnty. Auth. Rev. (Lehigh University) 5.5% 11/15/2033 1,032,760 1,000M Pennsylvania St. Higher Educ. Facs. Auth. (Thomas Jefferson Univ.) 5% 3/1/2040 949,950 500M Philadelphia Auth. Rev. (Temple University) 5.375% 6/15/2030 463,850 3,450,320 General Obligations36.2% 1,000M Beaver County 5.55% 11/15/2031 1,026,040 1,000M Boyertown Area School District 5% 10/1/2023 1,032,550 1,000M Centennial Bucks County School District Series B 5.125% 12/15/2032 1,010,390 1,000M Daniel Boone Area School District 5% 8/15/2029 1,005,290 1,000M East Stroudsburg Area School District 5% 9/1/2029 1,008,620 1,000M Easton Area School District 5.2% 4/1/2028 1,024,480 1,000M Methacton School District 6.375% 3/1/2024 1,133,000 1,000M Mifflin County 5.5% 9/1/2020 1,025,440 1,000M Philadelphia School District 6% 9/1/2038 1,037,810 1,000M Philadelphia Series B 7% 7/15/2028 1,118,740 770M Pittsburgh Series A 5.5% 9/1/2014 819,357 1,000M Reading 6.25% 11/1/2033 1,050,040 1,000M Scranton School District Series A 5% 7/15/2027 1,011,510 1,000M West Mifflin Area School District 5.375% 4/1/2028 1,034,480 14,337,747 Health Care20.1% 1,000M Allegheny County Hosp. Dev. Auth. Rev. 5.5% 8/15/2034 994,700 705M Berks County Municipal Auth. Hosp. Rev. (Reading Hosp. Med. Ctr.) 5.7% 10/1/2014 758,996 1,000M Geisinger Auth. Hlth. Systems Rev. Series A 5.125% 6/1/2034 985,870 1,000M Montgomery County Indl. Dev. Auth. Rev. 5.375% 8/1/2038 1,015,290 Pennsylvania State Higher Educ. Facs. Auth. Hlth. Services Revenue: 1,000M Allegheny Delaware 5.7% 11/15/2011  996,570 1,000M University of Pa. Health Sys. 5.5% 8/15/2018 1,146,210 1,000M South Fork Municipal Auth. Hosp. Rev. 5.375% 7/1/2035 960,560 1,000M Southcentral Gen. Auth. Rev. (Wellspan Health Oblig.) 6% 6/1/2025 1,073,770 7,931,966 65 Portfolio of Investments (continued) PENNSYLVANIA TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value Housing1.2% $ 500M Reading Housing Auth. Multi-Family Hsg. Mtg. Rev. 5.25% 6/1/2032 $ 487,430 Transportation10.3% 1,000M Allegheny County Port. Auth. Spl. Rev. 5.25% 3/1/2020 1,015,350 Pennsylvania State Turnpike Comm. Tpk. Revenue: 1,000M 6% 6/1/2028 1,061,920 1,000M 5% 6/1/2029 983,420 1,000M Philadelphia Airport Rev. Series A 5.375% 6/15/2029 1,019,340 4,080,030 Utilities13.6% 1,000M Bucks County Water & Sewer Auth. Rev. 5% 12/1/2035 985,250 1,000M Commonwealth Financing Auth. Rev. 5% 6/1/2031 981,140 1,000M Erie Water Auth. Rev. 5% 12/1/2031 987,820 2,250M Pittsburgh Water & Sewer Auth. Rev. 6.5% 9/1/2013 2,413,497 5,367,707 Other Revenue10.2% 1,000M Erie Parking Auth. Facs. Rev. 5.2% 9/1/2035 1,000,680 1,000M Philadelphia Redev. Neighborhood Transformation 5.5% 4/15/2019 1,031,970 1,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,010,060 1,000M Washington County Indl. Dev. Auth. (West Penn Pwr. Co.) 6.05% 4/1/2014 1,001,560 4,044,270 Total Value of Municipal Bonds (cost $38,535,333) 100.3 % 39,699,470 Excess of Liabilities Over Other Assets (.3) (137,514) Net Assets 100.0 % $39,561,956  Payments of principal and interest are being made by Municipal Bond Investors Assurance Insurance Corporation, the provider of the credit support. 66 See notes to financial statements Fund Expenses (unaudited) VIRGINIA TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/10) (12/31/10) (7/1/1012/31/10) * Expense Example  Class A Shares Actual $1,000.00 $991.46 $5.02 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.17 $5.09 Expense Example  Class B Shares Actual $1,000.00 $987.93 $8.52 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.64 $8.64 * Expenses are equal to the annualized expense ratio of 1.00% for Class A shares and 1.70% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2010, and are based on the total value of investments. 67 Cumulative Performance Information (unaudited) VIRGINIA TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Virginia Tax Exempt Fund (Class A shares) and the Bank of America (BofA) Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Virginia Tax Exempt Fund (Class A shares) beginning 12/31/00 with a theoretical investment in the BofA Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/10) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%). The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (4.61%), 2.09% and 3.28%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.96%. The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (3.41%), 2.22% and 3.28%, respectively, and the S.E.C. 30-Day Yield for December 2010 would have been 2.45%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 68 Portfolio of Investments VIRGINIA TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value MUNICIPAL BONDS98.7% Education7.2% $1,000M University of Virginia University Revs. 5% 6/1/2037 $ 1,013,190 500M Virginia College Bldg. Auth. 5% 3/1/2034 488,895 1,000M Virginia St. Public School Authority Rev. 5% 8/1/2026 1,030,980 2,533,065 General Obligations18.0% 1,000M Danville 5% 8/1/2029 1,092,900 1,000M Harrisonburg Public Safety & Steam Plant Series A 5% 7/15/2012* 1,075,910 1,000M Hopewell 5.875% 7/15/2034 1,045,340 1,000M Richmond 5.5% 1/15/2011* 1,011,970 1,000M Roanoke Public Impt. Series A 5.25% 10/1/2012* 1,089,330 1,000M Waynesboro 5% 1/15/2034 985,180 6,300,630 Health Care10.8% 1,000M Fairfax Cnty. Indl. Dev. Auth. Rev. 5.25% 5/15/2026 1,053,210 Roanoke Industrial Development Authority: 1,000M Carilion Health Sys. Series A 5.5% 7/1/2021 1,034,300 1,000M Roanoke Memorial Hosp. Proj. 6.125% 7/1/2017 1,182,920 500M Winchester IDA Hosp. Rev. 5.625% 1/1/2044 500,480 3,770,910 Housing4.4% Virginia State Housing Development Authority: 500M Rental Hsg. Rev. 5% 12/1/2039 483,075 1,000M Single-Family Mtg. Rev. 6% 7/1/2025 1,052,330 1,535,405 Transportation11.6% 1,000M Capital Regional Airport Rev. 5% 7/1/2024 1,027,370 1,000M Metropolitan Washington, D.C. Airport Auth. Sys. Rev. 5% 10/1/2026 1,007,680 1,000M Norfolk Airport Auth. 5.375% 7/1/2015 1,015,260 1,000M Washington, D.C. Met. Area Trans. Auth. Rev. 5.25% 7/1/2029 1,032,520 4,082,830 69 Portfolio of Investments (continued) VIRGINIA TAX EXEMPT FUND December 31, 2010 Principal Amount Security Value Utilities19.4% $1,000M Hampton Roads Sanitation Dist. Wastewater Rev. 5% 4/1/2033 $ 1,012,970 500M Hopewell Swr. Sys. Rev. 5% 7/15/2033 489,400 1,000M Norfolk Water Rev. 5.875% 11/1/2015 1,004,030 500M Powhatan Cnty. Econ. Dev. Auth. Lease Rev. 5.125% 7/15/2018 514,915 700M Puerto Rico Commonwealth Aqueduct & Swr. Auth. Rev. 5% 7/1/2028 690,767 1,000M Upper Occoquan Sewer Auth. Rev. 5% 7/1/2024 1,051,450 Virginia St. Res. Auth. Infrastructure Revenue: 1,000M 5% 11/1/2029 1,031,270 1,000M 5% 11/1/2033 1,019,730 6,814,532 Other Revenue27.3% 1,000M Bedford County Econ. Dev. Auth. Lease Rev. 5.25% 5/1/2031 1,003,150 500M Fairfax Cnty. Redev. & Hsg. Auth. Rev. 5% 10/1/2039 504,725 1,000M New Kent Cnty. Economic Dev. Auth. Lease Rev. 5% 2/1/2024 1,033,030 1,000M Patrick County Economic Dev. Auth. Lease Rev. 5.25% 3/1/2039 1,004,370 1,000M Puerto Rico Sales Tax Fing. Rev. 5.75% 8/1/2037 1,010,060 1,000M Roanoke Cnty. Econ. Dev. Auth. Lease Rev. 5% 10/15/2027 1,022,910 1,000M Southwest Regional Jail Authority Rev. 5.125% 9/1/2021 1,006,440 1,000M Stafford County Indl. Dev. Authority Rev. 5.25% 8/1/2031 997,460 1,000M Virginia Port Auth. Port Fac. Rev. 5% 7/1/2040 978,860 1,000M Washington Cnty. Indl. Dev. Auth. 5.25% 8/1/2030 1,006,690 9,567,695 Total Value of Municipal Bonds (cost $33,769,048) 98.7 % 34,605,067 Other Assets, Less Liabilities 1.3 452,233 Net Assets 100.0 % $35,057,300 * Municipal Bonds which have been prerefunded are shown maturing at the prerefunded call date. 70 See notes to financial statements This page left intentionally blank. 71 Statements of Assets and Liabilities FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT MASSACHUSETTS MICHIGAN MINNESOTA Assets Investments in securities: At identified cost $ 654,748,993 $ 195,612,404 $ 30,799,815 $ 33,794,575 $ 24,224,742 $ 24,835,051 $ 21,249,287 At value (Note 1A) $ 686,276,246 $ 196,576,859 $ 31,407,573 $ 34,371,605 $ 24,686,843 $ 25,508,028 $ 21,669,088 Cash   198,469 44,691  100,284  Receivables: Interest 12,361,781 2,725,265 569,976 621,524 414,984 337,215 324,420 Investment securities sold 1,005,750 195,977     488,939 Shares sold 70,864 457,689 141 7,040 6,389 21,229 5,117 Other assets 51,695 12,357 2,304 2,671 1,826 2,049 1,514 Total Assets 699,766,336 199,968,147 32,178,463 35,047,531 25,110,042 25,968,805 22,489,078 Liabilities Cash overdraft 7,479,109 383,647   105,833  24,805 Payables: Investment securities purchased       497,529 Distributions payable 740,978 550,195 32,627 20,962 18,198 60,610 15,735 Shares redeemed 455,613 170,699 17,200 194,649 4,140 266,356  Accrued advisory fees 325,046 93,302 14,953 16,397 11,711 12,227 10,338 Accrued shareholder servicing costs 32,178 13,112 1,723 1,564 1,358 1,367 884 Accrued expenses 64,091 22,076 13,262 14,202 13,425 13,218 12,677 Total Liabilities 9,097,015 1,233,031 79,765 247,774 154,665 353,778 561,968 Net Assets $ 690,669,321 $ 198,735,116 $ 32,098,698 $ 34,799,757 $ 24,955,377 $ 25,615,027 $ 21,927,110 Net Assets Consist of: Capital paid in $ 659,935,840 $ 198,596,947 $ 31,595,857 $ 34,256,680 $ 24,625,878 $ 24,957,233 $ 21,540,026 Undistributed net investment income 369,428 140,060 26,184 24,798 47,871 10,261 35,978 Accumulated net realized loss on investments (1,163,200 ) (966,346 ) (131,101 ) (58,751 ) (180,473 ) (25,444 ) (68,695 ) Net unrealized appreciation in value of investments 31,527,253 964,455 607,758 577,030 462,101 672,977 419,801 Total $ 690,669,321 $ 198,735,116 $ 32,098,698 $ 34,799,757 $ 24,955,377 $ 25,615,027 $ 21,927,110 Net Assets: Class A $ 686,588,725 $ 192,875,139 $ 31,423,475 $ 33,911,511 $ 24,258,085 $ 25,111,304 $ 21,783,563 Class B $ 4,080,596 $ 5,859,977 $ 675,223 $ 888,246 $ 697,292 $ 503,723 $ 143,547 Shares of beneficial interest outstanding (Note 2): Class A 72,707,629 12,706,867 2,691,650 2,625,083 2,147,057 2,155,049 1,860,193 Class B 432,790 386,256 57,808 68,844 61,699 43,269 12,258 Net asset value and redemption price per share  Class A $ 9.44 $ 15.18 $ 11.67 $ 12.92 $ 11.30 $ 11.65 $ 11.71 Maximum offering price per share  Class A (Net asset value/.9425)* $ 10.02 $ 16.11 $ 12.38 $ 13.71 $ 11.99 $ 12.36 $ 12.42 Net asset value and offering price per share  Class B (Note 2) $ 9.43 $ 15.17 $ 11.68 $ 12.90 $ 11.30 $ 11.64 $ 11.71 *On purchases of $100,000 or more, the sales charge is reduced. 72 See notes to financial statements 73 Statements of Assets and Liabilities FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 SINGLE STATE TAX EXEMPT FUND NEW JERSEY NEW YORK NORTH CAROLINA OHIO OREGON PENNSYLVANIA VIRGINIA Assets Investments in securities: At identified cost $ 52,845,682 $ 145,269,760 $ 23,232,530 $ 22,639,980 $ 42,323,673 $ 38,535,333 $ 33,769,048 At value (Note 1A) $ 54,902,602 $ 151,075,269 $ 23,966,095 $ 23,313,738 $ 43,179,343 $ 39,699,470 $ 34,605,067 Cash   214,046 174,957 165,200   Receivables: Interest 816,751 2,186,876 332,628 196,715 419,987 540,524 615,767 Shares sold 56,235 69,711 777 47,623 24,494 159,149 1,263 Other assets 3,873 10,825 1,913 1,692 2,935 2,983 2,403 Total Assets 55,779,461 153,342,681 24,515,459 23,734,725 43,791,959 40,402,126 35,224,500 Liabilities Cash overdraft 802,996 1,802,930    703,962 72,169 Payables: Investment securities purchased 1,023,188       Distributions payable 53,716 143,265 19,974 20,755 28,142 101,019 40,666 Shares redeemed 29,745 44,374 34,409 43,514 35,483  22,667 Accrued advisory fees 25,129 71,043 11,492 11,145 20,354 18,607 16,435 Accrued shareholder servicing costs 2,307 7,492 1,144 1,153 2,374 1,793 1,571 Accrued expenses 15,588 22,478 12,606 12,781 14,154 14,789 13,692 Total Liabilities 1,952,669 2,091,582 79,625 89,348 100,507 840,170 167,200 Net Assets $ 53,826,792 $ 151,251,099 $ 24,435,834 $ 23,645,377 $ 43,691,452 $ 39,561,956 $ 35,057,300 Net Assets Consist of: Capital paid in $ 51,812,072 $ 146,387,052 $ 23,672,557 $ 23,025,426 $ 42,823,646 $ 38,374,411 $ 34,520,795 Undistributed net investment income 92,930 164,175 29,712 5,103 25,078 86,708 44,992 Accumulated net realized loss on investments (135,130 ) (1,105,637 )  (58,910 ) (12,942 ) (63,300 ) (344,506 ) Net unrealized appreciation in value of investments 2,056,920 5,805,509 733,565 673,758 855,670 1,164,137 836,019 Total $ 53,826,792 $ 151,251,099 $ 24,435,834 $ 23,645,377 $ 43,691,452 $ 39,561,956 $ 35,057,300 Net Assets: Class A $ 52,542,037 $ 149,797,748 $ 23,223,787 $ 23,079,456 $ 42,724,264 $ 38,600,563 $ 34,515,868 Class B $ 1,284,755 $ 1,453,351 $ 1,212,047 $ 565,921 $ 967,188 $ 961,393 $ 541,432 Shares of beneficial interest outstanding (Note 2): Class A 4,179,357 10,727,128 1,773,186 1,910,001 3,314,793 3,074,144 2,730,124 Class B 102,279 104,140 92,515 46,821 75,167 76,553 42,920 Net asset value and redemption price per share  Class A $ 12.57 $ 13.96 $ 13.10 $ 12.08 $ 12.89 $ 12.56 $ 12.64 Maximum offering price per share  Class A (Net asset value/.9425)* $ 13.34 $ 14.81 $ 13.90 $ 12.82 $ 13.68 $ 13.33 $ 13.41 Net asset value and offering price per share  Class B (Note 2) $ 12.56 $ 13.96 $ 13.10 $ 12.09 $ 12.87 $ 12.56 $ 12.61 *On purchases of $100,000 or more, the sales charge is reduced. 74 See notes to financial statements 75 Statements of Operations FIRST INVESTORS TAX EXEMPT FUNDS Year Ended December 31, 2010 SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT MASSACHUSETTS MICHIGAN MINNESOTA Investment Income Interest income $ 38,040,709 $ 9,393,390 $ 1,547,688 $ 1,764,235 $ 1,282,745 $ 1,376,319 $ 1,036,707 Expenses (Notes 1 and 5): Advisory fees 4,294,004 1,185,009 186,749 222,876 156,102 166,556 132,949 Distribution plan expenses  Class A 2,153,609 570,980 90,480 107,762 75,168 81,144 65,778 Distribution plan expenses  Class B 52,344 71,747 9,650 12,253 9,611 7,114 2,322 Shareholder servicing costs 411,578 147,976 19,799 18,844 15,717 17,297 10,694 Professional fees 97,975 30,025 13,327 16,256 12,768 13,083 13,327 Registration fees 38,513 46,121 2,913 2,560 4,663 3,813 2,106 Custodian fees 49,963 21,279 5,237 5,774 4,734 4,676 4,546 Reports to shareholders 26,952 9,731 2,309 2,260 2,113 2,229 1,776 Trustees fees 36,120 9,724 1,543 1,862 1,300 1,392 1,099 Other expenses 133,690 43,644 11,531 14,013 10,918 10,138 11,009 Total expenses 7,294,748 2,136,236 343,538 404,460 293,094 307,442 245,606 Less: Expenses waived (316,931 ) (98,751 ) (15,562 ) (18,573 ) (13,008 ) (13,880 ) (11,079 ) Expenses paid indirectly (3,181 ) (873 ) (145 ) (167 ) (125 ) (125 ) (98 ) Net expenses 6,974,636 2,036,612 327,831 385,720 279,961 293,437 234,429 Net investment income 31,066,073 7,356,778 1,219,857 1,378,515 1,002,784 1,082,882 802,278 Realized and Unrealized Gain (Loss) on Investments (Note 4): Net realized gain (loss) on investments (278,280 ) 2,696,234 (33,482 ) 41,767 67,522 279,604 33,161 Net unrealized depreciation of investments (24,431,047 ) (9,314,944 ) (1,074,470 ) (1,277,807 ) (958,619 ) (1,012,838 ) (722,150 ) Net loss on investments (24,709,327 ) (6,618,710 ) (1,107,952 ) (1,236,040 ) (891,097 ) (733,234 ) (688,989 ) Net Increase in Net Assets Resulting from Operations $ 6,356,746 $ 738,068 $ 111,905 $ 142,475 $ 111,687 $ 349,648 $ 113,289 76 See notes to financial statements 77 Statements of Operations FIRST INVESTORS TAX EXEMPT FUNDS Year Ended December 31, 2010 SINGLE STATE TAX EXEMPT FUND NEW JERSEY NEW YORK NORTH CAROLINA OHIO OREGON PENNSYLVANIA VIRGINIA Investment Income Interest income $ 2,737,182 $ 7,684,449 $ 1,285,332 $ 1,175,120 $ 2,000,277 $ 2,119,633 $ 1,711,211 Expenses (Notes 1 and 5): Advisory fees 329,831 933,585 159,746 144,196 259,345 250,093 212,895 Distribution plan expenses  Class A 160,275 460,915 74,128 69,386 126,228 121,297 103,925 Distribution plan expenses  Class B 15,469 19,593 19,151 9,039 11,483 12,496 8,411 Shareholder servicing costs 28,534 93,068 14,002 14,686 27,963 22,447 19,573 Professional fees 16,150 28,242 11,906 12,430 14,389 17,909 15,457 Registration fees 2,121 2,893 2,106 2,106 2,330 2,106 2,106 Custodian fees 6,661 14,686 4,409 4,245 7,821 6,744 5,474 Reports to shareholders 2,623 5,450 2,048 1,942 2,431 2,420 2,118 Trustees fees 2,738 7,741 1,335 1,196 2,135 2,091 1,761 Other expenses 17,252 36,322 11,116 9,396 14,666 14,936 12,053 Total expenses 581,654 1,602,495 299,947 268,622 468,791 452,539 383,773 Less: Expenses waived (27,486 ) (77,799 ) (13,312 ) (12,016 ) (21,612 ) (20,841 ) (17,741 ) Expenses paid indirectly (247 ) (685 ) (121 ) (114 ) (197 ) (184 ) (163 ) Net expenses 553,921 1,524,011 286,514 256,492 446,982 431,514 365,869 Net investment income 2,183,261 6,160,438 998,818 918,628 1,553,295 1,688,119 1,345,342 Realized and Unrealized Gain (Loss) on Investments (Note 4): Net realized gain (loss) on investments (20,629 ) (59,110 ) 132,183 (25,790 ) 93,785 186,778 10,273 Net unrealized depreciation of investments (1,914,899 ) (4,826,571 ) (875,713 ) (716,203 ) (1,462,591 ) (1,337,696 ) (913,871 ) Net loss on investments (1,935,528 ) (4,885,681 ) (743,530 ) (741,993 ) (1,368,806 ) (1,150,918 ) (903,598 ) Net Increase in Net Assets Resulting from Operations $ 247,733 $ 1,274,757 $ 255,288 $ 176,635 $ 184,489 $ 537,201 $ 441,744 78 See notes to financial statements 79 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND TAX EXEMPT TAX EXEMPT II CALIFORNIA CONNECTICUT Year Ended December 31 2010 2009 2010 2009 2010 2009 2010 2009 Increase (Decrease) in Net Assets From Operations Net investment income $ 31,066,073 $ 31,222,327 $ 7,356,778 $ 6,099,931 $ 1,219,857 $ 1,178,914 $ 1,378,515 $ 1,416,940 Net realized gain (loss) on investments (278,280 ) 1,911,034 2,696,234 1,420,768 (33,482 ) 95,898 41,767 38,895 Net unrealized appreciation (depreciation) of investments (24,431,047 ) 36,220,889 (9,314,944 ) 12,467,924 (1,074,470 ) 2,396,183 (1,277,807 ) 2,968,999 Net increase in net assets resulting from operations 6,356,746 69,354,250 738,068 19,988,623 111,905 3,670,995 142,475 4,424,834 Distributions to Shareholders Net investment income  Class A (31,074,298 ) (31,176,065 ) (7,256,598 ) (5,732,067 ) (1,187,777 ) (1,153,699 ) (1,354,859 ) (1,366,912 ) Net investment income  Class B (190,140 ) (244,800 ) (228,062 ) (266,477 ) (31,478 ) (34,656 ) (37,606 ) (55,131 ) Net realized gains  Class A (859,831 )  (3,548,267 )  (56,800 )    Net realized gains  Class B (5,087 )  (108,348 )  (1,221 )    Total distributions (32,129,356 ) (31,420,865 ) (11,141,275 ) (5,998,544 ) (1,277,276 ) (1,188,355 ) (1,392,465 ) (1,422,043 ) Trust Share Transactions * Class A: Proceeds from shares sold 34,515,036 34,664,645 54,139,832 51,278,260 6,608,635 5,218,522 4,141,635 3,548,456 Reinvestment of distributions 24,342,173 23,680,102 8,796,103 4,361,635 920,248 804,676 1,069,974 1,052,059 Cost of shares redeemed (61,709,857 ) (59,093,173 ) (34,823,127 ) (19,566,194 ) (4,161,774 ) (4,475,517 ) (6,303,666 ) (4,966,644 ) (2,852,648 ) (748,426 ) 28,112,808 36,073,701 3,367,109 1,547,681 (1,092,057 ) (366,129 ) Class B: Proceeds from shares sold 224,490 656,301 1,031,895 1,332,462 6,200 101,950 122,516 136,966 Reinvestment of distributions 161,035 186,767 254,376 207,907 19,263 17,862 30,339 43,364 Cost of shares redeemed (2,508,618 ) (1,851,047 ) (3,601,222 ) (2,319,161 ) (423,177 ) (72,592 ) (797,114 ) (655,224 ) (2,123,093 ) (1,007,979 ) (2,314,951 ) (778,792 ) (397,714 ) 47,220 (644,259 ) (474,894 ) Net increase (decrease) from trust share transactions (4,975,741 ) (1,756,405 ) 25,797,857 35,294,909 2,969,395 1,594,901 (1,736,316 ) (841,023 ) Net increase (decrease) in net assets (30,748,351 ) 36,176,980 15,394,650 49,284,988 1,804,024 4,077,541 (2,986,306 ) 2,161,768 Net Assets Beginning of year 721,417,672 685,240,692 183,340,466 134,055,478 30,294,674 26,217,133 37,786,063 35,624,295 End of year  $ 690,669,321 $ 721,417,672 $ 198,735,116 $ 183,340,466 $ 32,098,698 $ 30,294,674 $ 34,799,757 $ 37,786,063 Includes undistributed net investment income of $ 369,428 $ 567,793 $ 140,060 $ 268,965 $ 26,184 $ 25,583 $ 24,798 $ 38,747 *Trust Shares Issued and Redeemed Class A: Sold 3,502,918 3,596,360 3,349,748 3,301,338 544,985 443,751 308,975 271,383 Issued for distributions reinvested 2,477,529 2,454,593 557,994 280,760 75,810 68,045 79,634 80,344 Redeemed (6,276,652 ) (6,125,975 ) (2,162,328 ) (1,262,156 ) (342,572 ) (377,405 ) (469,779 ) (380,888 ) Net increase (decrease) in Class A trust shares outstanding (296,205 ) (75,022 ) 1,745,414 2,319,942 278,223 134,391 (81,170 ) (29,161 ) Class B: Sold 22,833 68,355 63,820 85,064 510 8,799 9,031 10,494 Issued for distributions reinvested 16,407 19,395 16,110 13,412 1,582 1,508 2,260 3,322 Redeemed (254,495 ) (193,096 ) (222,244 ) (149,690 ) (34,204 ) (6,304 ) (58,944 ) (50,360 ) Net increase (decrease) in Class B trust shares outstanding (215,255 ) (105,346 ) (142,314 ) (51,214 ) (32,112 ) 4,003 (47,653 ) (36,544 ) 80 See notes to financial statements 81 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND MASSACHUSETTS MICHIGAN MINNESOTA NEW JERSEY Year Ended December 31 2010 2009 2010 2009 2010 2009 2010 2009 Increase (Decrease) in Net Assets From Operations Net investment income $ 1,002,784 $ 1,001,495 $ 1,082,882 $ 1,156,454 $ 802,278 $ 737,433 $ 2,183,261 $ 2,114,013 Net realized gain (loss) on investments 67,522 (203,782 ) 279,604 179,417 33,161 91,596 (20,629 ) 204,495 Net unrealized appreciation (depreciation) of investments (958,619 ) 2,246,882 (1,012,838 ) 1,552,734 (722,150 ) 1,120,695 (1,914,899 ) 3,972,932 Net increase in net assets resulting from operations 111,687 3,044,595 349,648 2,888,605 113,289 1,949,724 247,733 6,291,440 Distributions to Shareholders Net investment income  Class A (958,013 ) (938,275 ) (1,075,064 ) (1,140,384 ) (783,497 ) (714,039 ) (2,117,386 ) (2,008,424 ) Net investment income  Class B (30,401 ) (43,612 ) (23,427 ) (32,489 ) (6,797 ) (8,076 ) (50,832 ) (64,766 ) Net realized gains  Class A   (261,398 )      Net realized gains  Class B   (5,244 )      Total distributions (988,414 ) (981,887 ) (1,365,133 ) (1,172,873 ) (790,294 ) (722,115 ) (2,168,218 ) (2,073,190 ) Trust Share Transactions * Class A: Proceeds from shares sold 2,814,864 2,495,181 1,655,194 2,685,192 2,664,548 2,804,918 3,947,022 5,433,246 Reinvestment of distributions 728,315 689,361 1,007,643 791,319 597,752 548,133 1,488,412 1,400,237 Cost of shares redeemed (3,206,084 ) (2,997,492 ) (3,696,501 ) (6,036,442 ) (2,012,697 ) (2,455,762 ) (3,608,226 ) (6,420,389 ) 337,095 187,050 (1,033,664 ) (2,559,931 ) 1,249,603 897,289 1,827,208 413,094 Class B: Proceeds from shares sold 88,400 15,877 95,260 115,169 15,000 20,398 67,561 194,043 Reinvestment of distributions 21,627 33,161 26,204 26,323 5,813 6,673 38,373 46,218 Cost of shares redeemed (567,978 ) (473,703 ) (422,309 ) (861,359 ) (152,726 ) (88,147 ) (504,378 ) (1,305,803 ) (457,951 ) (424,665 ) (300,845 ) (719,867 ) (131,913 ) (61,076 ) (398,444 ) (1,065,542 ) Net increase (decrease) from trust share transactions (120,856 ) (237,615 ) (1,334,509 ) (3,279,798 ) 1,117,690 836,213 1,428,764 (652,448 ) Net increase (decrease) in net assets (997,583 ) 1,825,093 (2,349,994 ) (1,564,066 ) 440,685 2,063,822 (491,721 ) 3,565,802 Net Assets Beginning of year 25,952,960 24,127,867 27,965,021 29,529,087 21,486,425 19,422,603 54,318,513 50,752,711 End of year  $ 24,955,377 $ 25,952,960 $ 25,615,027 $ 27,965,021 $ 21,927,110 $ 21,486,425 $ 53,826,792 $ 54,318,513 Includes undistributed net investment income of $ 47,871 $ 33,501 $ 10,261 $ 25,870 $ 35,978 $ 23,994 $ 92,930 $ 77,888 *Trust Shares Issued and Redeemed Class A: Sold 239,124 219,083 135,776 227,599 218,572 236,987 302,907 428,752 Issued for distributions reinvested 61,963 60,423 83,406 66,572 49,250 46,215 113,958 109,900 Redeemed (272,254 ) (262,998 ) (303,380 ) (509,293 ) (167,028 ) (209,162 ) (275,810 ) (506,728 ) Net increase (decrease) in Class A trust shares outstanding 28,833 16,508 (84,198 ) (215,122 ) 100,794 74,040 141,055 31,924 Class B: Sold 7,512 1,390 7,745 9,857 1,245 1,690 5,154 15,164 Issued for distributions reinvested 1,839 2,909 2,166 2,219 479 564 2,940 3,638 Redeemed (48,165 ) (41,552 ) (34,585 ) (73,052 ) (12,325 ) (7,469 ) (38,492 ) (103,912 ) Net decrease in Class B trust shares outstanding (38,814 ) (37,253 ) (24,674 ) (60,976 ) (10,601 ) (5,215 ) (30,398 ) (85,110 ) 82 See notes to financial statements 83 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND NEW YORK NORTH CAROLINA OHIO Year Ended December 31 2010 2009 2010 2009 2010 2009 Increase (Decrease) in Net Assets From Operations Net investment income $ 6,160,438 $ 6,047,463 $ 998,818 $ 1,005,472 $ 918,628 $ 918,378 Net realized gain (loss) on investments (59,110 ) (857,296 ) 132,183 44,580 (25,790 ) 166,250 Net unrealized appreciation (depreciation) of investments (4,826,571 ) 10,779,766 (875,713 ) 1,955,977 (716,203 ) 1,261,676 Net increase in net assets resulting from operations 1,274,757 15,969,933 255,288 3,006,029 176,635 2,346,304 Distributions to Shareholders Net investment income  Class A (6,095,313 ) (5,841,945 ) (938,303 ) (935,156 ) (896,333 ) (871,391 ) Net investment income  Class B (64,165 ) (88,480 ) (59,324 ) (72,956 ) (29,179 ) (48,464 ) Net realized gains  Class A   (23,111 )  (32,327 ) (87,207 ) Net realized gains  Class B   (1,207 )  (793 ) (4,263 ) Total distributions (6,159,478 ) (5,930,425 ) (1,021,945 ) (1,008,112 ) (958,632 ) (1,011,325 ) Trust Share Transactions * Class A: Proceeds from shares sold 15,968,441 11,455,684 1,318,518 1,489,298 2,363,956 1,986,624 Reinvestment of distributions 4,415,171 4,179,940 743,368 704,053 725,267 739,911 Cost of shares redeemed (15,679,088 ) (14,246,966 ) (2,672,781 ) (2,250,872 ) (1,876,355 ) (3,528,700 ) 4,704,524 1,388,658 (610,895 ) (57,521 ) 1,212,868 (802,165 ) Class B: Proceeds from shares sold 121,433 281,378 81,957 47,852 12,465 170,831 Reinvestment of distributions 56,067 74,842 49,703 63,035 24,527 38,503 Cost of shares redeemed (1,069,210 ) (1,258,970 ) (1,115,308 ) (325,964 ) (563,671 ) (755,200 ) (891,710 ) (902,750 ) (983,648 ) (215,077 ) (526,679 ) (545,866 ) Net increase (decrease) from trust share transactions 3,812,814 485,908 (1,594,543 ) (272,598 ) 686,189 (1,348,031 ) Net increase (decrease) in net assets (1,071,907 ) 10,525,416 (2,361,200 ) 1,725,319 (95,808 ) (13,052 ) Net Assets Beginning of year 152,323,006 141,797,590 26,797,034 25,071,715 23,741,185 23,754,237 End of year  $ 151,251,099 $ 152,323,006 $ 24,435,834 $ 26,797,034 $ 23,645,377 $ 23,741,185 Includes undistributed net investment income of $ 164,175 $ 163,215 $ 29,712 $ 28,521 $ 5,103 $ 11,987 *Trust Shares Issued and Redeemed Class A: Sold 1,098,647 811,167 96,202 112,793 187,085 161,853 Issued for distributions reinvested 304,409 296,046 54,495 53,517 57,772 60,016 Redeemed (1,081,175 ) (1,013,142 ) (195,093 ) (171,432 ) (149,298 ) (287,684 ) Net increase (decrease) in Class A trust shares outstanding 321,881 94,071 (44,396 ) (5,122 ) 95,559 (65,815 ) Class B: Sold 8,433 20,064 6,014 3,705 990 13,682 Issued for distributions reinvested 3,867 5,313 3,641 4,792 1,948 3,121 Redeemed (73,559 ) (89,984 ) (81,067 ) (24,732 ) (44,731 ) (60,697 ) Net decrease in Class B trust shares outstanding (61,259 ) (64,607 ) (71,412 ) (16,235 ) (41,793 ) (43,894 ) 84 See notes to financial statements 85 Statements of Changes in Net Assets FIRST INVESTORS TAX EXEMPT FUNDS SINGLE STATE TAX EXEMPT FUND OREGON PENNSYLVANIA VIRGINIA Year Ended December 31 2010 2009 2010 2009 2010 2009 Increase (Decrease) in Net Assets From Operations Net investment income $ 1,553,295 $ 1,451,334 $ 1,688,119 $ 1,667,706 $ 1,345,342 $ 1,234,561 Net realized gain on investments 93,785 231,071 186,778 199,204 10,273 137,213 Net unrealized appreciation (depreciation) of investments (1,462,591 ) 3,067,462 (1,337,696 ) 2,149,065 (913,871 ) 1,813,581 Net increase in net assets resulting from operations 184,489 4,749,867 537,201 4,015,975 441,744 3,185,355 Distributions to Shareholders Net investment income  Class A (1,524,067 ) (1,400,044 ) (1,639,377 ) (1,585,031 ) (1,298,837 ) (1,193,140 ) Net investment income  Class B (33,771 ) (46,074 ) (42,344 ) (55,506 ) (25,714 ) (39,456 ) Net realized gains  Class A (68,785 )  (209,122 )    Net realized gains  Class B (1,550 )  (5,209 )    Total distributions (1,628,173 ) (1,446,118 ) (1,896,052 ) (1,640,537 ) (1,324,551 ) (1,232,596 ) Trust Share Transactions * Class A: Proceeds from shares sold 7,626,519 4,729,635 2,952,091 3,551,227 4,033,248 3,475,519 Reinvestment of distributions 1,335,203 1,110,898 1,169,843 995,837 837,576 740,824 Cost of shares redeemed (4,007,050 ) (5,800,770 ) (5,238,902 ) (2,517,639 ) (2,804,194 ) (2,234,329 ) 4,954,672 39,763 (1,116,968 ) 2,029,425 2,066,630 1,982,014 Class B: Proceeds from shares sold 81,313 107,391 103,635 71,873 20,247 111,620 Reinvestment of distributions 31,720 40,923 35,869 41,885 20,381 32,634 Cost of shares redeemed (527,527 ) (539,693 ) (560,982 ) (774,042 ) (663,550 ) (432,245 ) (414,494 ) (391,379 ) (421,478 ) (660,284 ) (622,922 ) (287,991 ) Net increase (decrease) from trust share transactions 4,540,178 (351,616 ) (1,538,446 ) 1,369,141 1,443,708 1,694,023 Net increase (decrease) in net assets 3,096,494 2,952,133 (2,897,297 ) 3,744,579 560,901 3,646,782 Net Assets Beginning of year 40,594,958 37,642,825 42,459,253 38,714,674 34,496,399 30,849,617 End of year  $ 43,691,452 $ 40,594,958 $ 39,561,956 $ 42,459,253 $ 35,057,300 $ 34,496,399 Includes undistributed net investment income of $ 25,078 $ 29,621 $ 86,708 $ 80,310 $ 44,992 $ 24,201 *Trust Shares Issued and Redeemed Class A: Sold 569,141 363,174 226,309 277,075 309,572 273,508 Issued for distributions reinvested 99,613 85,269 90,003 77,733 64,280 58,291 Redeemed (297,587 ) (446,978 ) (402,673 ) (197,665 ) (215,621 ) (176,655 ) Net increase (decrease) in Class A trust shares outstanding 371,167 1,465 (86,361 ) 157,143 158,231 155,144 Class B: Sold 5,928 8,380 7,921 5,630 1,565 8,910 Issued for distributions reinvested 2,370 3,149 2,754 3,272 1,568 2,580 Redeemed (39,423 ) (41,856 ) (42,888 ) (60,861 ) (51,167 ) (34,469 ) Net decrease in Class B trust shares outstanding (31,125 ) (30,327 ) (32,213 ) (51,959 ) (48,034 ) (22,979 ) 86 See notes to financial statements 87 Notes to Financial Statements FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 1. Significant Accounting Policies First Investors Tax Exempt Funds, a Delaware statutory trust (the Trust), is registered under the Investment Company Act of 1940 (the 1940 Act) as a diversified, open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Tax Exempt Fund, Tax Exempt Fund II and the Single State Tax Exempt Funds, comprising the California, Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Funds (each a Fund, collectively, the Funds). The Trusts Board of Trustees (the Board) has approved changes recommended by management to the policies of certain Funds. Specifically, effective May 26, 2009, for the Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Funds and effective February 1, 2010, for Tax Exempt Fund, Tax Exempt Fund II, California and New York Funds, the policy of investing in insured securities was eliminated and the name of each Fund was changed to remove the word Insured. Each Fund accounts separately for its assets, liabilities and operations. The investment objective of each Fund is as follows: Tax Exempt Fund seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the federal alternative minimum tax (AMT). Tax Exempt Fund II seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the AMT and, secondarily, total return. Single State Tax Exempt Funds seek a high level of interest income that is exempt from both federal and state income tax for individual residents of a particular state and is not a tax preference item for purposes of the AMT. A. Security ValuationThe municipal securities in which the Funds invest are traded primarily in the over-the-counter markets. Such securities are valued daily based upon valuations provided by a pricing service approved by the Board. The pricing service considers security type, rating, market condition and yield data, as well as market quotations and prices provided by market makers. If prices are not available or determined to be unreliable, the securities are valued at fair value as determined in good faith pursuant to procedures adopted by the Board. 88 The Funds may retain any insured municipal bond which is in default in the payment of principal or interest until the default has been cured, or the principal and interest outstanding are paid by an insurer or the issuer of any letter of credit or other guarantee supporting such municipal bond. In such case, the Funds may value the defaulted bond daily based upon the value of a comparable bond which is not in default. In selecting a comparable bond, the Funds will consider security type, rating, market condition and yield. In accordance with Accounting Standards Codification (ASC) 820 Fair Value Measurements and Disclosures (ASC 820), formerly known as Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards No. 157, Fair Value Measurements, investments held by the Funds are carried at fair value. As defined by ASC 820, fair value is defined as the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including each Funds own assumptions in determining the fair value of investments) Municipal bonds are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term tax exempt investments are categorized in Level 2. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 89 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 The summary of the inputs used to value each Funds net assets as of December 31, 2010 is as follows: Level 2 Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Investments in Municipal Bonds: Tax Exempt  $686,276,246  Tax Exempt II  196,576,859  California  31,407,573  Connecticut  34,371,605  Massachusetts  24,686,843  Michigan  25,508,028  Minnesota  21,669,088  New Jersey  54,902,602  New York  151,075,269  North Carolina  23,966,095  Ohio  23,213,738  Oregon  43,179,343  Pennsylvania  39,699,470  Virginia  34,605,067  Investments in Short-Term Tax Exempt Investments: Ohio  $100,000  There were no transfers into or from Level 1 or Level 2 by the Funds during the year ended December 31, 2010. In January 2010, FASB released Accounting Standards Update (ASU) No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU No. 2010-06). Among the new disclosures and clarifications of existing disclosures the ASU No. 2010-06 requires the Funds to disclose separately the amounts of significant transfers in and out of Level 1 and 2 fair value measurements and to describe the reasons for the transfers. Significance shall be judged with respect to total earnings and total assets or total liabilities. ASU No. 2010-06 requires the Level 3 roll forward reconciliation of beginning and ending balances to be prepared on a gross basis, in particular separately presenting information about purchases, sales, issuances, and settlements. ASU No. 2010-06 also requires disclosure of the reasons for significant transfers in and out of Level 3. The Funds adopted ASU No. 2010-06 on January 1, 2010, except for the Level 3 gross basis roll forward reconciliation, which is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. 90 B. Federal Income TaxesIt is the policy of the Funds to continue to qualify as regulated investment companies, which can distribute tax exempt dividends, by complying with the provisions available to regulated investment companies, as defined in the Internal Revenue Code. The Funds make distributions of income and net realized capital gains (in excess of any available capital loss carryovers) sufficient to relieve them from all, or substantially all, federal income taxes. At December 31, 2010, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Fund Total 2015 2016 2017 Connecticut $ 39,647 $  $ 34,494 $ 5,153 Massachusetts 166,887   166,887 Minnesota 24,765 24,765   New Jersey 2,554  2,554  New York 634,149   634,149 Virginia 289,554   289,554 The Funds recognize the tax benefits of uncertain tax positions only where the position is more likely than not to be sustained assuming examination by tax authorities. Management has analyzed the Funds tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2007  2009, or expected to be taken in the Funds 2010 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State and New York City; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to ShareholdersDividends from net investment income of the Funds are declared daily and paid monthly, and distributions from net realized capital gains, if any, are generally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales and post-October losses. D. Expense Allocation/Class AllocationDirect expenses attributable to a Fund are charged to and paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund in the Trust on a fair and equitable basis, which is based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. 91 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 E. Security Transactions and Investment IncomeSecurity transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregated assets for these transactions. Cost is determined, and gains and losses are based on the identified cost basis for both financial statement and federal income tax purposes. Interest income is earned from settlement date and recorded on the accrual basis. Premiums and discounts on securities are amortized using the interest method. Estimated expenses are accrued daily. For the year ended December 31, 2010, The Bank of New York Mellon, custodian of the Funds, has provided credits in the amount of $64 against custodian charges based on the uninvested cash balances of the Funds. The Funds also reduced expenses through brokerage service arrangements. For the year ended December 31, 2010, the Funds expense reduction under these arrangements amounted to $6,361. F. DerivativesThe Funds may invest in derivatives such as futures contracts (futures contracts), options on futures contracts (options), inverse floating rate securities (inverse floaters) and interest rate swap agreements (swap agreements) to increase income, hedge against changes in interest rates or enhance potential return. The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for the purpose of hedging against changes in the value of a Funds portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as initial margin. An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest 92 rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called variation margin, to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as marking to market. Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Funds obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the advisers ability to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If the Advisers prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. For the year ended December 31, 2010, the Funds had no investments in futures contracts or options. Inverse floaters are securities on which the rate of interest varies inversely with interest rates on other securities or the value of an index. For example, an inverse floater may pay interest at a rate that increases as a specified interest rate index decreases but decreases as that index increases. The secondary market for inverse floaters may be limited and they may be illiquid. The market values of such securities generally are more volatile than the market values of ordinary fixed rate obligations. The interest rates on inverse floaters may be significantly reduced, even to zero, if interest rates rise. The Funds may enter into transactions in which they transfer fixed rate bonds to trusts in exchange for cash and residual interests in the trusts assets and cash flows, 93 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 which are in the form of inverse floating rate securities. The inverse floating rate securities issued in connection with the trusts give the Funds the right (1) to cause the holders of the floating rate notes to be tendered at par and (2) to transfer the fixed rate bond from the trusts to the Funds, thereby collapsing the trusts. The Funds account for these transactions as secured borrowings, with the fixed rate bonds remaining in the Funds investment assets, and the related floating rate notes reflected as Fund liabilities under the caption floating rate notes issued in the Statements of Assets and Liabilities. The notes issued by the trusts have interest rates that generally reset weekly, and the floating rate note holders have the option to tender their notes to the trusts for redemption at par at each reset date. Expenses of the trusts, including interest paid to holders of the floating rate notes, are included in the Statements of Operations. For the year ended December 31, 2010, the Funds had no investments in inverse floaters that were acquired through exchanges with trusts. Interest rate swap transactions are agreements between two parties to exchange interest payments on a designated amount of two different securities for a designated period of time. For example, two parties may agree to exchange interest payments on variable and fixed rate instruments. The Funds may enter into interest rate swap transactions to preserve a return or spread on a particular investment or portion of its bond portfolio. Swap agreements are marked-to-market daily based on valuations provided by a pricing service and changes in value, if any, are recorded as unrealized appreciation or depreciation in the Statements of Operations. Gains or losses are realized upon early termination of the swap agreements. Risks may exceed the amounts shown in the Statements of Assets and Liabilities. These risks include failure of the counterparty to perform under the contracts terms and the possible lack of liquidity with respect to the swap agreements. For the year ended December 31, 2010, the Funds had no investments in swap agreements. G. Use of EstimatesThe preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. 2. Capital The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Each Fund has designated two classes of shares, Class A shares and Class B shares (each, a Class). Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and 94 conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Trustees and a Class may have exclusive voting rights with respect to matters affecting only that Class. The Class A and Class B shares sold by the Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 5. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets of each class. 3. Concentration of Credit Risk The Funds invest in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic developments in a state, industry or region. Since each Single State Tax Exempt Fund generally invests in the municipal securities of a particular state, each of these Funds is vulnerable to events in that particular state that could reduce the value of municipal securities issued within the state, including erosion of taxes or other revenues supporting debt obligations, failure of the revenue generated to meet levels sufficient to satisfy debt obligations, state budget deficits and other related financial difficulties. 4. Security Transactions For the year ended December 31, 2010, purchases and sales of municipal securities, other than short-term municipal notes, were as follows: Cost of Proceeds Fund Purchases of Sales Tax Exempt $ $ Tax Exempt II 233,850,822 209,810,524 California 14,874,629 12,850,542 Connecticut 5,555,638 7,594,967 Massachusetts 5,248,681 6,017,406 Michigan 9,877,106 11,164,469 Minnesota 7,840,711 6,635,190 New Jersey 15,173,900 11,596,802 New York 50,956,922 44,736,220 North Carolina 4,822,243 6,307,243 Ohio 7,616,161 7,204,312 Oregon 11,222,974 6,990,324 Pennsylvania 19,032,890 21,200,184 Virginia 10,559,816 8,497,268 95 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 At December 31, 2010, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Tax Exempt $654,748,993 $36,373,862 $4,846,609 $31,527,253 Tax Exempt II 195,612,404 4,484,658 3,520,203 964,455 California 30,799,815 947,270 339,512 607,758 Connecticut 33,794,575 902,277 325,247 577,030 Massachusetts 24,224,742 739,234 277,133 462,101 Michigan 24,835,051 878,566 205,589 672,977 Minnesota 21,249,287 583,884 164,083 419,801 New Jersey 52,845,682 2,204,431 147,511 2,056,920 New York 145,269,760 6,722,129 916,620 5,805,509 North Carolina 23,232,530 831,706 98,141 733,565 Ohio 22,639,980 765,254 91,496 673,758 Oregon 42,323,673 1,153,334 297,664 855,670 Pennsylvania 38,535,333 1,358,920 194,783 1,164,137 Virginia 33,769,048 1,031,052 195,033 836,019 5. Advisory Fee and Other Transactions With Affiliates Certain officers and trustees of the Trust are officers and trustees of the Trusts investment adviser, First Investors Management Company, Inc. (FIMCO), its underwriter, First Investors Corporation (FIC) and /or its transfer agent, Administrative Data Management Corp. (ADM). Trustees of the Trust who are not interested persons of the Trust as defined in the 1940 Act are remunerated by the Funds. For the year ended December 31, 2010, total trustees fees accrued by the Funds amounted to $72,037. The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .60% on the first $500 million of the average daily net assets of each Fund, declining by .02% on each $500 million thereafter, down to .54% on average daily net assets over $1.5 billion. For the year ended December 31, 2010, FIMCO has voluntarily waived advisory fees in excess of .55% for each Fund. For the year ended December 31, 2010, advisory fees accrued by the Funds to FIMCO were $8,633,936 of which $678,591 was waived as noted above. For the year ended December 31, 2010, FIC, as underwriter, received $4,449,111 in commissions from the sale of shares of the Funds after allowing $412,489 to other dealers. Shareholder servicing costs included $755,426 in transfer agent fees accrued to ADM. 96 Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and up to 1% of the average daily net assets of the Class B shares, on an annual basis, payable monthly. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the year ended December 31, 2010, total distribution plan fees accrued to FIC by the Funds amounted to $4,521,758. 6. Tax Components of Capital and Distributions to Shareholders The tax character of distributions declared for the years ended December 31, 2010 and December 31, 2009 were as follows: Year Ended December 31, 2010 Year Ended December 31, 2009 Distributions Declared from Distributions Declared from Long-Term Long-Term Tax-Exempt Ordinary Capital Tax-Exempt Ordinary Capital Fund Income Income Gain Total Income Income Gain Total Tax Exempt $ 31,207,541 $ 123,318 $ 798,497 $ 32,129,356 $ 31,062,507 $ 358,358 $  $ 31,420,865 Tax Exempt II 7,483,003 17,315 3,640,957 11,141,275 5,998,351 193  5,998,544 California 1,213,653 15,121 48,502 1,277,276 1,168,374 19,981  1,188,355 Connecticut 1,392,223 242  1,392,465 1,420,793 1,250  1,422,043 Massachusetts 988,367 47  988,414 976,574 5,313  981,887 Michigan 1,096,091 26,745 242,297 1,365,133 1,158,786 14,087  1,172,873 Minnesota 789,974 320  790,294 718,917 3,198 722,115 New Jersey 2,167,031 1,187  2,168,218 2,063,648 9,542  2,073,190 New York 6,152,040 7,438  6,159,478 5,922,134 8,291  5,930,425 North Carolina 997,585 42 24,318 1,021,945 1,004,345 3,767  1,008,112 Ohio 925,363 16,204 17,065 958,632 919,238 28,129 63,958 1,011,325 Oregon 1,557,215 70,958  1,628,173 1,446,118   1,446,118 Pennsylvania 1,678,664 75,716 141,672 1,896,052 1,614,351 26,186  1,640,537 Virginia 1,323,667 884  1,324,551 1,230,572 2,024  1,232,596 97 Notes to Financial Statements (continued) FIRST INVESTORS TAX EXEMPT FUNDS December 31, 2010 As of December 31, 2010, the components of distributable earnings on a tax basis were as follows: Undistributed Tax-Exempt Capital Other Total Ordinary Loss Accumulated Unrealized Distributable Fund Income Carryover Losses Appreciation Earnings * Tax Exempt $ 369,428 $  $ (1,163,200 ) $ 31,527,253 $ 30,733,481 Tax Exempt II 140,060  (966,346 ) 964,455 138,169 California 26,184  (131,101 ) 607,758 502,841 Connecticut 24,798 (39,647 ) (19,104 ) 577,030 543,077 Massachusetts 47,871 (166,887 ) (13,586 ) 462,101 329,499 Michigan 10,261  (25,444 ) 672,977 657,794 Minnesota 35,978 (24,765 ) (43,930 ) 419,801 387,084 New Jersey 92,930 (2,554 ) (132,576 ) 2,056,920 2,014,720 New York 164,175 (634,149 ) (471,488 ) 5,805,509 4,864,047 North Carolina 29,712   733,565 763,277 Ohio 5,103  (58,910 ) 673,758 619,951 Oregon 25,078  (12,942 ) 855,670 867,806 Pennsylvania 86,708  (63,300 ) 1,164,137 1,187,545 Virginia 44,992 (289,554 ) (54,952 ) 836,019 536,505 *Differences between book distributable earnings and tax distributable earnings consist primarily of post-October capital losses. For the year ended December 31, 2010, the following reclassifications were made to reflect permanent differences between book and tax reporting: Undistributed Accumulated Ordinary Capital Fund Income Gains Tax Exempt II $(1,022) $1,022 7. New Accounting Pronouncements On December 22, 2010, The Regulated Investment Company Modernization Act of 2010 (the Modernization Act) was signed by the President of the United States. The Modernization Act is the first major piece of legislation affecting Regulated Investment Companies (RICs) since 1986 and it modernizes several of the federal income and excise tax provisions related to RICs. Some highlights of the enacted provisions are as follows: New capital losses may now be carried forward indefinitely, and retain the character of the original loss. Under pre-enactment law, capital losses could be carried forward for eight years, and carried forward as short-term capital losses, irrespective of the character of the original loss. 98 The Modernization Act contains simplification provisions, which are aimed at preventing disqualification of a RIC for inadvertent failures of the asset diversification and/ or qualifying income tests. Additionally, the Modernization Act exempts RICs from the preferential dividend rule, and repealed the 60-day designation requirement for certain types of pay-through income and gains. Finally, the Modernization Act contains several provisions aimed at preserving the character of distributions made by a fiscal year RIC during the portion of its taxable year ending after October 31 or December 31, reducing the circumstances under which a RIC might be required to file amended Forms 1099 to restate previously reported distributions. Except for the simplification provisions related to RIC qualification, the Modernization Act is effective for taxable years beginning after December 22, 2010. The provisions related to RIC qualification are effective for taxable years for which the extended due date of the tax return is after December 22, 2010. 8. Subsequent Events Subsequent events occurring after December 31, 2010 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds financial statements. 9. Foresters Transaction On September 21, 2010, First Investors Consolidated Corporation (FICC), the parent company of FIMCO, entered into an agreement with The Independent Order of Foresters (Foresters) pursuant to which FICC would be acquired by Foresters (the Transaction). The Transaction was completed on January 19, 2011, after the parties obtained the required regulatory and shareholder approvals. FICC, FIMCO, First Investors Corporation, the principal underwriter of the First Investors Funds and Administrative Data Management Corp., the transfer agent for the First Investors Funds are now subsidiaries of Foresters. Foresters is a fraternal benefit society with financial services operations in Canada, the United States and the United Kingdom. 99 Financial Highlights FIRST INVESTORS TAX EXEMPT FUNDS The following table sets forth the per share operating data for a share outstanding, total return, ratios to average net assets and other supplemental data for each year indicated. P E R S H A R E D A T A R A T I O S/ S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in thousands) Credits Credits (a) Income Expenses Income Rate TAX EXEMPT FUND Class A 2006 $ 9.99 $.411 $(.079 ) $ .332 $.408 $.054 $.462 $9.86 3.41 % $704,319 1.10 (b)% 1.10 (b)% 4.14 % 1.14 (b)% 4.10 % 22 % 2007 9.86 .412 (.094 ) .318 .408  .408 9.77 3.32 723,211 1.04 (b) 1.04 (b) 4.20 1.10 (b) 4.14 38 2008 9.77 .417 (.488 ) (.071 ) .413 .006 .419 9.28 (.73 ) 678,260 .96 .96 4.38 1.02 4.32 50 2009 9.28 .423 .523 .946 .426  .426 9.80 10.36 715,079 .96 .96 4.40 1.02 4.34 26 2010 9.80 .424 (.346 ) .078 .426 .012 .438 9.44 .71 686,589 .96 .96 4.30 1.00 4.26 18 Class B 2006 9.97 .327 (.067 ) .260 .336 .054 .390 9.84 2.66 2,502 1.83 (b) 1.83 (b) 3.41 1.87 (b) 3.37 22 2007 9.84 .403 (.156 ) .247 .337  .337 9.75 2.58 7,866 1.74 (b) 1.74 (b) 3.50 1.80 (b) 3.44 38 2008 9.75 .351 (.483 ) (.132 ) .342 .006 .348 9.27 (1.36 ) 6,981 1.66 1.66 3.68 1.72 3.62 50 2009 9.27 .359 .507 .866 .356  .356 9.78 9.47 6,338 1.66 1.66 3.70 1.72 3.64 26 2010 9.78 .364 (.346 ) .018 .356 .012 .368 9.43 .11 4,081 1.66 1.66 3.60 1.70 3.56 18 TAX EXEMPT FUND II Class A 2006 $15.33 $.532 $ .192 $ .724 $.538 $.136 $.674 $15.38 4.82 % $115,234 1.00 % 1.01 % 3.47 % 1.18 % 3.29 % 112 % 2007 15.38 .528 (.155 ) .373 .523  .523 15.23 2.49 116,011 .99 1.00 3.47 1.07 3.39 118 2008 15.23 .551 (.702 ) (.151 ) .539  .539 14.54 (.98 ) 125,623 1.00 1.01 3.72 1.08 3.65 146 2009 14.54 .597 1.414 2.011 .591  .591 15.96 14.02 174,905 1.00 1.00 3.89 1.07 3.82 110 2010 15.96 .604 (.483 ) .121 .616 .285 .901 15.18 .67 192,875 1.01 1.01 3.75 1.06 3.70 107 Class B 2006 15.33 .419 .185 .604 .418 .136 .554 15.38 4.01 13,781 1.75 1.76 2.72 1.93 2.54 112 2007 15.38 .425 (.162 ) .263 .413  .413 15.23 1.75 11,159 1.69 1.70 2.77 1.77 2.69 118 2008 15.23 .455 (.712 ) (.257 ) .433  .433 14.54 (1.69 ) 8,433 1.70 1.71 3.02 1.78 2.95 146 2009 14.54 .498 1.410 1.908 .488  .488 15.96 13.27 8,436 1.70 1.70 3.19 1.77 3.12 110 2010 15.96 .511 (.503 ) .008 .513 .285 .798 15.17 (.04 ) 5,860 1.71 1.71 3.05 1.76 3.00 107 SINGLE STATE TAX EXEMPT FUNDS CALIFORNIA FUND Class A 2006 $12.19 $.470 $ .027 $ .497 $.461 $.056 $.517 $12.17 4.16 % $26,592 .85 % .86 % 3.84 % 1.07 % 3.62 % 30 % 2007 12.17 .467 (.162 ) .305 .470 .025 .495 11.98 2.56 25,669 .85 .87 3.89 1.06 3.68 49 2008 11.98 .476 (.882 ) (.406 ) .475 .009 .484 11.09 (3.46 ) 25,264 .85 .86 4.09 1.08 3.87 65 2009 11.09 .475 1.015 1.490 .480  .480 12.10 13.62 29,206 1.01 1.01 4.04 1.08 3.97 60 2010 12.10 .479 (.408 ) .071 .480 .021 .501 11.67 .50 31,423 1.03 1.03 3.94 1.08 3.89 42 Class B 2006 12.20 .387 .011 .398 .372 .056 .428 12.17 3.32 1,899 1.60 1.61 3.09 1.82 2.87 30 2007 12.17 .395 (.165 ) .230 .385 .025 .410 11.99 1.93 1,375 1.55 1.57 3.19 1.76 2.98 49 2008 11.99 .410 (.909 ) (.499 ) .392 .009 .401 11.09 (4.23 ) 953 1.55 1.56 3.39 1.78 3.17 65 2009 11.09 .392 1.025 1.417 .397  .397 12.11 12.92 1,089 1.71 1.71 3.34 1.78 3.27 60 2010 12.11 .426 (.438 ) (.012 ) .397 .021 .418 11.68 (.18 ) 675 1.73 1.73 3.24 1.78 3.19 42 100 101 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Realized Investment Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in thousands) Credits Credits (a) Income Expenses Income Rate CONNECTICUT FUND Class A 2006 $13.24 $.498 $ (.002 ) $ .496 $.501 $.045 $.546 $13.19 3.83 % $35,707 .88 % .89 % 3.77 % 1.08 % 3.57 % 32 % 2007 13.19 .488 (.107 ) .381 .481  .481 13.09 2.96 36,062 .90 .91 3.75 1.06 3.59 27 2008 13.09 .499 (.766 ) (.267 ) .493  .493 12.33 (2.08 ) 33,740 .90 .91 3.90 1.08 3.73 55 2009 12.33 .505 1.062 1.567 .507  .507 13.39 12.88 36,229 1.01 1.01 3.87 1.08 3.80 20 2010 13.39 .502 (.465 ) .037 .507  .507 12.92 .20 33,912 1.02 1.02 3.74 1.07 3.69 15 Class B 2006 13.22 .398 (.008 ) .390 .405 .045 .450 13.16 3.01 3,299 1.63 1.64 3.02 1.83 2.82 32 2007 13.16 .394 (.096 ) .298 .388  .388 13.07 2.31 2,244 1.60 1.61 3.05 1.76 2.89 27 2008 13.07 .408 (.759 ) (.351 ) .399  .399 12.32 (2.72 ) 1,885 1.60 1.61 3.20 1.78 3.03 55 2009 12.32 .415 1.048 1.463 .413  .413 13.37 12.00 1,557 1.71 1.71 3.17 1.78 3.10 20 2010 13.37 .411 (.470 ) (.059 ) .411  .411 12.90 (.52 ) 888 1.72 1.72 3.04 1.77 2.99 15 MASSACHUSETTS FUND Class A 2006 $11.87 $.467 $ (.070 ) $ .397 $.462 $.055 $.517 $11.75 3.42 % $24,004 .78 % .80 % 3.98 % 1.12 % 3.64 % 16 % 2007 11.75 .462 (.141 ) .321 .468 .033 .501 11.57 2.81 24,120 .75 .77 3.98 1.08 3.65 40 2008 11.57 .463 (.789 ) (.326 ) .468 .006 .474 10.77 (2.90 ) 22,642 .75 .76 4.13 1.11 3.78 39 2009 10.77 .453 .921 1.374 .444  .444 11.70 12.94 24,776 1.03 1.03 3.97 1.10 3.90 42 2010 11.70 .456 (.406 ) .050 .450  .450 11.30 .35 24,258 1.05 1.05 3.88 1.10 3.83 20 Class B 2006 11.88 .386 (.074 ) .312 .377 .055 .432 11.76 2.69 2,217 1.53 1.55 3.23 1.87 2.89 16 2007 11.76 .390 (.151 ) .239 .386 .033 .419 11.58 2.09 1,726 1.45 1.47 3.28 1.78 2.95 40 2008 11.58 .388 (.793 ) (.405 ) .389 .006 .395 10.78 (3.57 ) 1,485 1.45 1.46 3.43 1.81 3.08 39 2009 10.78 .388 .907 1.295 .365  .365 11.71 12.15 1,177 1.73 1.73 3.27 1.80 3.20 42 2010 11.71 .412 (.450 ) (.038 ) .372  .372 11.30 (.41 ) 697 1.75 1.75 3.18 1.80 3.13 20 MICHIGAN FUND Class A 2006 $12.35 $.487 $ (.044 ) $ .443 $.503 $.080 $.583 $12.21 3.68 % $29,016 .90 % .91 % 3.96 % 1.11 % 3.75 % 39 % 2007 12.21 .479 (.139 ) .340 .480  .480 12.07 2.86 28,063 .90 .90 3.97 1.09 3.78 26 2008 12.07 .479 (.641 ) (.162 ) .478  .478 11.43 (1.35 ) 28,056 .90 .91 4.08 1.10 3.89 31 2009 11.43 .480 .696 1.176 .486  .486 12.12 10.46 27,142 1.03 1.03 4.04 1.10 3.97 31 2010 12.12 .479 (.340 ) .139 .486 .123 .609 11.65 1.07 25,111 1.04 1.04 3.92 1.09 3.87 36 Class B 2006 12.33 .393 (.046 ) .347 .407 .080 .487 12.19 2.88 2,043 1.65 1.66 3.21 1.86 3.00 39 2007 12.19 .394 (.141 ) .253 .393  .393 12.05 2.13 1,846 1.60 1.60 3.27 1.79 3.08 26 2008 12.05 .399 (.637 ) (.238 ) .392  .392 11.42 (1.99 ) 1,473 1.60 1.61 3.38 1.80 3.19 31 2009 11.42 .406 .686 1.092 .402  .402 12.11 9.69 823 1.73 1.73 3.34 1.80 3.27 31 2010 12.11 .399 (.344 ) .055 .402 .123 .525 11.64 .38 504 1.74 1.74 3.22 1.79 3.17 36 102 103 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in thousands) Credits Credits (a) Income Expenses Income Rate MINNESOTA FUND Class A 2006 $11.84 $.472 $.009 $ .481 $.471  $.471 $11.85 4.16 % $15,967 .65 % .67 % 4.01 % 1.14 % 3.52 % 35 % 2007 11.85 .460 (.112 ) .348 .458  .458 11.74 3.02 16,070 .67 .69 3.92 1.13 3.46 47 2008 11.74 .457 (.400 ) .057 .457  .457 11.34 .53 19,104 .67 .68 4.00 1.11 3.57 25 2009 11.34 .426 .712 1.138 .418  .418 12.06 10.16 21,211 1.05 1.05 3.60 1.12 3.53 22 2010 12.06 .440 (.356 ) .084 .434  .434 11.71 .63 21,784 1.05 1.05 3.63 1.10 3.58 30 Class B 2006 11.86 .388 (.002 ) .386 .386  .386 11.86 3.32 616 1.40 1.42 3.26 1.89 2.77 35 2007 11.86 .382 (.116 ) .266 .376  .376 11.75 2.30 527 1.37 1.39 3.22 1.83 2.76 47 2008 11.75 .395 (.417 ) (.022 ) .378  .378 11.35 (.16 ) 319 1.37 1.38 3.30 1.81 2.87 25 2009 11.35 .354 .695 1.049 .339  .339 12.06 9.33 276 1.75 1.75 2.90 1.82 2.83 22 2010 12.06 .412 (.406 ) .006 .356  .356 11.71 (.02 ) 144 1.75 1.75 2.93 1.80 2.88 30 NEW JERSEY FUND Class A 2006 $12.93 $.484 $(.033 ) $ .451 $.480 $.071 $.551 $12.83 3.57 % $56,712 .95 % .96 % 3.77 % 1.06 % 3.66 % 19 % 2007 12.83 .483 (.131 ) .352 .484 .068 .552 12.63 2.82 50,444 .95 .96 3.80 1.07 3.68 37 2008 12.63 .484 (.599 ) (.115 ) .484 .011 .495 12.02 (.92 ) 48,137 .95 .96 3.90 1.08 3.78 37 2009 12.02 .508 .990 1.498 .498  .498 13.02 12.63 52,592 .99 .99 4.00 1.06 3.93 40 2010 13.02 .521 (.453 ) .068 .518  .518 12.57 .44 52,542 .99 .99 3.99 1.04 3.94 21 Class B 2006 12.91 .388 (.033 ) .355 .374 .071 .445 12.82 2.80 4,929 1.70 1.71 3.02 1.81 2.91 19 2007 12.82 .395 (.134 ) .261 .393 .068 .461 12.62 2.09 4,231 1.65 1.66 3.10 1.77 2.98 37 2008 12.62 .406 (.515 ) (.109 ) .394 .107 .501 12.01 (1.64 ) 2,616 1.65 1.66 3.20 1.78 3.08 37 2009 12.01 .437 .982 1.419 .409  .409 13.02 11.94 1,727 1.69 1.69 3.30 1.76 3.23 40 2010 13.02 .448 (.479 ) (.031 ) .429  .429 12.56 (.31 ) 1,285 1.69 1.69 3.29 1.74 3.24 21 NEW YORK FUND Class A 2006 $14.37 $.543 $(.044 ) $ .499 $.539  $.539 $14.33 3.55 % $159,859 .97 % .98 % 3.78 % 1.03 % 3.73 % 24 % 2007 14.33 .536 (.136 ) .400 .540  .540 14.19 2.87 148,128 .96 .97 3.78 1.03 3.71 42 2008 14.19 .543 (.742 ) (.199 ) .541  .541 13.45 (1.42 ) 138,706 .97 .97 3.93 1.04 3.86 42 2009 13.45 .578 .949 1.527 .567  .567 14.41 11.52 149,941 .96 .96 4.10 1.03 4.03 38 2010 14.41 .576 (.450 ) .126 .576  .576 13.96 .79 149,798 .97 .97 3.97 1.02 3.92 29 Class B 2006 14.35 .434 (.043 ) .391 .431  .431 14.31 2.77 5,847 1.72 1.73 3.03 1.78 2.98 24 2007 14.31 .435 (.127 ) .308 .438  .438 14.18 2.20 4,881 1.66 1.67 3.08 1.73 3.01 42 2008 14.18 .443 (.744 ) (.301 ) .439  .439 13.44 (2.15 ) 3,092 1.67 1.67 3.23 1.74 3.16 42 2009 13.44 .481 .944 1.425 .465  .465 14.40 10.73 2,382 1.66 1.66 3.40 1.73 3.33 38 2010 14.40 .481 (.447 ) .034 .474  .474 13.96 .16 1,453 1.67 1.67 3.27 1.72 3.22 29 104 105 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in thousands) Credits Credits (a) Income Expenses Income Rate NORTH CAROLINA FUND Class A 2006 $13.30 $.512 $ .035 $ .547 $.506 $.071 $.577 $13.27 4.20 % $22,128 .75 % .77 % 3.85 % 1.09 % 3.51 % 34 % 2007 13.27 .504 (.131 ) .373 .504 .019 .523 13.12 2.89 22,905 .75 .76 3.85 1.07 3.53 20 2008 13.12 .511 (.601 ) (.090 ) .506 .004 .510 12.52 (.67 ) 22,817 .75 .76 4.00 1.09 3.67 46 2009 12.52 .513 1.001 1.514 .514  .514 13.52 12.28 24,580 1.02 1.02 3.90 1.09 3.83 71 2010 13.52 .520 (.408 ) .112 .519 .013 .532 13.10 .74 23,224 1.03 1.03 3.80 1.08 3.75 18 Class B 2006 13.29 .411 .039 .450 .409 .071 .480 13.26 3.45 4,116 1.50 1.52 3.10 1.84 2.76 34 2007 13.26 .410 (.133 ) .277 .408 .019 .427 13.11 2.14 3,153 1.45 1.46 3.15 1.77 2.83 20 2008 13.11 .421 (.597 ) (.176 ) .410 .004 .414 12.52 (1.34 ) 2,255 1.45 1.46 3.30 1.79 2.97 46 2009 12.52 .421 1.007 1.428 .418  .418 13.53 11.55 2,217 1.72 1.72 3.20 1.79 3.13 71 2010 13.53 .428 (.422 ) .006 .423 .013 .436 13.10 (.04 ) 1,212 1.73 1.73 3.10 1.78 3.05 18 OHIO FUND Class A 2006 $12.50 $.504 $(.032 ) $ .472 $.506 $.026 $.532 $12.44 3.86 % $21,889 .75 % .77 % 4.05 % 1.11 % 3.69 % 11 % 2007 12.44 .488 (.074 ) .414 .492 .062 .554 12.30 3.42 21,613 .75 .77 3.97 1.08 3.64 59 2008 12.30 .492 (.483 ) .009 .487 .022 .509 11.80 .11 22,189 .75 .76 4.10 1.10 3.76 46 2009 11.80 .483 .719 1.202 .484 .048 .532 12.47 10.33 22,635 1.03 1.03 3.93 1.10 3.86 42 2010 12.47 .484 (.369 ) .115 .488 .017 .505 12.08 .84 23,079 1.04 1.04 3.85 1.09 3.80 30 Class B 2006 12.51 .412 (.036 ) .376 .410 .026 .436 12.45 3.07 2,952 1.50 1.52 3.30 1.86 2.94 11 2007 12.45 .404 (.076 ) .328 .406 .062 .468 12.31 2.69 2,123 1.45 1.47 3.27 1.78 2.94 59 2008 12.31 .411 (.487 ) (.076 ) .402 .022 .424 11.81 (.60 ) 1,565 1.45 1.46 3.40 1.80 3.06 46 2009 11.81 .402 .717 1.119 .401 .048 .449 12.48 9.58 1,106 1.73 1.73 3.23 1.80 3.16 42 2010 12.48 .406 (.374 ) .032 .405 .017 .422 12.09 0.18 566 1.74 1.74 3.15 1.79 3.10 30 OREGON FUND Class A 2006 $12.97 $.480 $ .034 $ .514 $.480 $.004 $.484 $13.00 4.04 % $31,552 .85 % .87 % 3.73 % 1.10 % 3.48 % 41 % 2007 13.00 .468 (.135 ) .333 .473  .473 12.86 2.63 34,257 .90 .91 3.65 1.08 3.47 29 2008 12.86 .474 (.635 ) (.161 ) .469  .469 12.23 (1.26 ) 35,975 .90 .91 3.79 1.09 3.61 44 2009 12.23 .482 1.079 1.561 .481  .481 13.31 12.91 39,182 1.01 1.01 3.71 1.08 3.64 35 2010 13.31 .485 (.397 ) .088 .487 .021 .508 12.89 .58 42,724 1.02 1.02 3.61 1.07 3.56 16 Class B 2006 12.94 .384 .034 .418 .384 .004 .388 12.97 3.28 2,436 1.60 1.62 2.98 1.85 2.73 41 2007 12.97 .376 (.135 ) .241 .381  .381 12.83 1.90 1,839 1.60 1.61 2.95 1.78 2.77 29 2008 12.83 .386 (.629 ) (.243 ) .377  .377 12.21 (1.91 ) 1,668 1.60 1.61 3.09 1.79 2.91 44 2009 12.21 .392 1.076 1.468 .388  .388 13.29 12.14 1,413 1.71 1.71 3.01 1.78 2.94 35 2010 13.29 .393 (.397 ) (.004 ) .395 .021 .416 12.87 (.11 ) 967 1.72 1.72 2.91 1.77 2.86 16 106 107 Financial Highlights (continued) FIRST INVESTORS TAX EXEMPT FUNDS P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in thousands) Credits Credits (a) Income Expenses Income Rate PENNSYLVANIA FUND Class A 2006 $12.93 $.503 $(.005 ) $.498 $.504 $.064 $.568 $12.86 3.94 % $43,678 .90 % .91 % 3.89 % 1.08 % 3.71 % 38 % 2007 12.86 .496 (.114 ) .382 .495 .027 .522 12.72 3.05 39,830 .90 .91 3.91 1.06 3.75 40 2008 12.72 .502 (.476 ) .026 .495 .011 .506 12.24 .25 36,747 .90 .90 4.04 1.08 3.86 55 2009 12.24 .525 .743 1.268 .518  .518 12.99 10.50 41,046 1.00 1.00 4.11 1.07 4.04 56 2010 12.99 .533 (.364 ) .169 .531 .068 .599 12.56 1.24 38,601 1.01 1.01 4.07 1.06 4.02 46 Class B 2006 12.93 .410 (.006 ) .404 .400 .064 .464 12.87 3.18 2,796 1.65 1.66 3.14 1.83 2.96 38 2007 12.87 .414 (.122 ) .292 .405 .027 .432 12.73 2.33 2,315 1.60 1.61 3.21 1.76 3.05 40 2008 12.73 .420 (.481 ) (.061 ) .408 .011 .419 12.25 (.45 ) 1,968 1.60 1.60 3.34 1.78 3.16 55 2009 12.25 .465 .706 1.171 .431  .431 12.99 9.67 1,413 1.70 1.70 3.41 1.77 3.34 56 2010 12.99 .479 (.398 ) .081 .443 .068 .511 12.56 .56 961 1.71 1.71 3.37 1.76 3.32 46 VIRGINIA FUND Class A 2006 $13.06 $.495 $ .009 $.504 $.492 $.102 $.594 $12.97 3.95 % $31,839 .90 % .91 % 3.81 % 1.10 % 3.61 % 29 % 2007 12.97 .483 (.151 ) .332 .488 .054 .542 12.76 2.62 32,637 .90 .91 3.77 1.08 3.59 40 2008 12.76 .482 (.575 ) (.093 ) .475 .002 .477 12.19 (.72 ) 29,464 .90 .91 3.87 1.09 3.69 53 2009 12.19 .482 .770 1.252 .482  .482 12.96 10.42 33,321 1.02 1.02 3.80 1.09 3.73 25 2010 12.96 .496 (.327 ) .169 .489  .489 12.64 1.25 34,516 1.02 1.02 3.81 1.07 3.76 24 Class B 2006 13.02 .395 .013 .408 .386 .102 .488 12.94 3.19 1,476 1.65 1.66 3.06 1.85 2.86 29 2007 12.94 .393 (.154 ) .239 .395 .054 .449 12.73 1.89 1,488 1.60 1.61 3.07 1.78 2.89 40 2008 12.73 .394 (.569 ) (.175 ) .383 .002 .385 12.17 (1.37 ) 1,386 1.60 1.61 3.17 1.79 2.99 53 2009 12.17 .395 .758 1.153 .393  .393 12.93 9.59 1,176 1.72 1.72 3.10 1.79 3.03 25 2010 12.93 .419 (.342 ) .077 .397  .397 12.61 .54 541 1.72 1.72 3.11 1.77 3.06 24 * Calculated without sales charges. ** Net of expenses waived or assumed by the investment adviser (Note 5). (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1E). (b) The expense ratios of Tax Exempt Fund includes interest expense as follows: Year Ended December 31, 2006 0.11 % Year Ended December 31, 2007 0.08 % 108 See notes to financial statements 109 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Tax Exempt Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of the Tax Exempt Fund, Tax Exempt Fund II, and the twelve Funds comprising the Single State Tax Exempt Fund, as of December 31, 2010, the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have nor were we engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2010, by correspondence with the custodian and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Tax Exempt Fund, Tax Exempt Fund II, and the twelve Funds comprising the Single State Tax Exempt Fund, as of December 31, 2010, and the results of their operations for the year then ended, changes in their net assets for each of the two years in the period then ended, and their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania February 25, 2011 110 Board Consideration of New Advisory Contract and Fees (unaudited) FIRST INVESTORS TAX EXEMPT FUNDS Approval of a New Advisory Agreement At a meeting held on September 19, 2010 (the September Meeting), the Board of Trustees (the Board) of First Investors Tax Exempt Funds, including a majority of the non-interested or independent Trustees of the Board, approved a new advisory agreement (the New Agreement) between FIMCO and each of the Funds. The Board approved the New Agreement due to the then-pending acquisition (the Transaction) of FICC, the parent company of FIMCO, by Foresters. The change in control of FIMCO caused by the Transaction is deemed to be an assignment under the 1940 Act of each Funds existing advisory agreement (the Existing Agreement). As required by the 1940 Act, each Funds Existing Agreement provides for its automatic termination in the event of an assignment and, thus, each Existing Agreement would terminate upon the closing (the Closing) of the Transaction. The Board also approved an interim advisory agreement (the Interim Agreement) with FIMCO with respect to each Fund in the event that the Closing of the Transaction was scheduled to occur prior to approval of the New Agreement by the shareholders of one or more Funds. The shareholders of the Funds have approved the New Agreement and, therefore, the Interim Agreement will not become effective. The Board reviewed the materials furnished by Foresters and FIMCO, including responses to certain questions relating to the Transaction and reports relating to each Funds performance, advisory fees and total operating expenses, and other relevant data. Information provided by Foresters and FIMCO for the Boards consideration included Foresters responses to questions relating to the terms of the Transaction, how Foresters will finance the Transaction, the effect of the Transaction on the Funds, their service providers or fee structure, and any significant changes (actual or anticipated) to the composition of the Board, Trust officers, operations of the Funds, FIMCOs investment personnel, FIMCOs compensation structure, the Existing Agreement, or the Funds distribution arrangements. In addition, information on the Funds investment performance is regularly provided to the Board. The Board also reviewed current and pro forma balance sheets for FIMCO and First Investors Corporation (FIC), the underwriter for the Funds. Information furnished at Board meetings throughout the year included FIMCOs analysis of each Funds investment performance, presentations given by the portfolio managers of the Funds and various reports on compliance and other services provided by FIMCO and its affiliates. 111 Board Consideration of New Advisory Contract and Fees (continued) (unaudited) FIRST INVESTORS TAX EXEMPT FUNDS In considering the information and materials described above, the Independent Trustees received assistance from and met separately with independent legal counsel and were provided with a written description of their statutory responsibilities and the legal standards that are applicable to approvals of advisory agreements. Although the New Agreement for all of the Funds was considered at the same Board meeting, the Trustees addressed each Fund separately. The Board did not identify any single factor or group of factors as being of paramount importance in reaching its conclusions and determinations with respect to the approval of the New Agreement. Although not meant to be all-inclusive, included below is a description of certain of the factors that were considered by the Board in deciding to approve the New Agreement. Nature, Extent and Quality of Services In examining the nature, extent and quality of the services to be provided by FIMCO under the New Agreement, the Board considered that the terms of the New Agreement are substantially the same as the terms of the Existing Agreement. The Board also considered that the Transaction is expected to have minimal impact on FIMCOs day-to-day operations and is not expected to result in any change in the structure or operations of the Funds. The Board noted that Foresters currently does not intend to implement any changes to the core services provided to the Funds by FIMCO or its affiliates. The Board also noted that Foresters currently intends to retain the key personnel employed by FIMCO who provide services to the Funds (other than two senior officers who indicated their intent to retire from FIMCO). The same people who manage the Funds are expected to do so after the Closing. The level of service and the manner in which each Funds assets are managed are expected to remain the same. The Board also considered that Foresters does not currently contemplate modifying the Funds current service provider relationships. In evaluating Foresters, the Board considered the history, reputation, qualification and background of Foresters, the qualifications of its personnel and Foresters financial condition. The Board also considered Foresters capabilities, experience, corporate structure and capital resources, as well as Foresters long-term business goals with regard to FIMCO and the Funds. The Board gave substantial consideration to its evaluation of the nature, extent and quality of the services provided by FIMCO under the Existing Agreement at the Boards May 2010 meeting (the May Meeting). The Board recognized that FIMCO is dedicated to providing investment management services exclusively to the Funds and that, unlike many other mutual fund managers, FIMCO is not in the business of providing management services to hedge funds, pension funds or separately 112 managed accounts. As a result, the Board considered that FIMCOs personnel devote substantially all of their time to serving the Funds. The Board also recognized that it is the philosophy of FIMCO and its affiliates to provide personal service to the shareholders of the Funds, that FIMCO and its affiliates strive to service the needs of a shareholder base that includes many investors who are less affluent and that the average account size of many of the Funds is small by comparison to the industry average account size. The Board also considered managements explanation regarding the significant costs involved in providing the level of personal service that the First Investors fund complex seeks to deliver to its shareholders. The Board noted that FIMCO has undertaken extensive responsibilities as manager of the Funds, including: (1) the provision of investment advice to the Funds; (2) the implementation of policies and procedures designed to ensure compliance with each Funds investment objectives and policies; (3) the review of brokerage arrangements; (4) oversight of general portfolio compliance with applicable laws; (5) the provision of certain administrative services to the Funds, including Fund accounting; and (6) the implementation of Board directives as they relate to the Funds. The Board noted that FIMCO provides not only advisory services but historically has provided certain administrative personnel and services that many other advisers do not provide without imposition of separate fees. The Board also noted the steps that FIMCO has taken to encourage strong performance, including providing significant incentives to portfolio managers and analysts based on Fund performance, and FIMCOs willingness to make changes in portfolio managers when necessary to address performance issues. In addition, the Board considered information regarding the overall financial strength of FIMCO and its affiliates and the resources and staffing in place with respect to the services provided to the Funds in light of the current market environment. The Board also considered the nature, extent and quality of the services provided to the Funds by FIMCOs affiliates, including transfer agency and distribution services. The Board took into account the fact that Administrative Data Management Corp. (ADM) is dedicated to providing transfer agency services exclusively to the Funds and other First Investors funds. As a result, ADM can tailor its processes and services to satisfy the needs of the Funds shareholder base. The Board noted that the Funds shares are distributed primarily through FIC, which is an affiliate of FIMCO. Based on the information considered, the Board concluded that the nature, extent and quality of FIMCOs services, as well as the services of FIMCOs affiliates, supported approval of the New Agreement. 113 Board Consideration of New Advisory Contract and Fees (continued) (unaudited) FIRST INVESTORS TAX EXEMPT FUNDS Investment Performance While the Board considered more recent performance information, the Board placed significant emphasis on consideration of the investment performance of each of the Funds at the May Meeting. While consideration was given to performance reports and discussions held at prior and subsequent Board or Committee meetings, as applicable, particular attention was given to the performance information compiled by Lipper, Inc. (Lipper). In particular, the Board reviewed the performance of the Funds over the most recent calendar year and, to the extent provided by Lipper, the annualized performance over the most recent three calendar year and five calendar year periods as compared to a comparable group of funds as determined by Lipper (Peer Group). In addition, the Board considered the performance information provided by FIMCO for each Fund through April 30, 2010 (the year-to-date period). As applicable, the Board also reviewed the annual yield of each Fund for each of the past five calendar years on an absolute and comparative basis. With regard to the performance information, the Board considered the performance and/or yield, as applicable, of each Fund on a percentile and quintile basis as compared to its Peer Group. For purposes of the data provided, the first quintile is defined as 20% of the funds in the applicable Peer Group with the highest performance or yield, as applicable, and the fifth quintile is defined as 20% of the funds in the applicable Peer Group with the lowest performance or yield. For each Fund, the Board also considered the volatility versus total return data provided by Lipper as well as FIMCOs representation that it believes that the Funds use a more conservative investment style than many of their peers. On a Fund-by-Fund basis, the performance reports indicated, and the Board noted, that each Fund fell within one of the top three quintiles for at least one of the performance periods provided by Lipper. The Board also noted that the yield for each Fund, except for Tax Exempt Fund II, Minnesota Tax Exempt Fund and Oregon Tax Exempt Fund, for each of the past five calendar years fell within one of the top three quintiles. The Board also noted that the yield for Tax Exempt Fund II fell within one of the top three quintiles for two of the past five calendar years and the yield for the Minnesota Tax Exempt Fund and Oregon Tax Exempt Fund fell within one of the top three quintiles for four of the past five calendar years. Fund Expenses, Costs of Services, Economies of Scale and Related Benefits Management Fees and Expenses. The Board noted that the advisory fees payable by each Fund under the New Agreement are the same as the fee rates payable under the Existing Agreement. The Board gave substantial consideration to its evaluation of the advisory fees payable by the Funds and each Funds total expense ratio at the May Meeting. The Board considered that the Funds expense ratios were not 114 expected to increase as a result of the Transaction. The Board also considered that Foresters currently does not intend to change any Funds expense reimbursement or advisory fee waiver arrangements. In addition, the Board noted that shareholders would not bear any costs in connection with the Transaction, inasmuch as FICC and Foresters will bear the costs, fees and expenses incurred by the Funds in connection with the proxy statement, the fees and expenses of accountants and attorneys relating to the Transaction and proxy statement, and any other fees and expenses incurred by the Funds in connection with the Transaction. At the May Meeting, the Board reviewed the information compiled by Lipper comparing each Funds contractual management fee rate (at common asset levels) and actual management fee rate (which included the effect of any fee waivers) as a percentage of average net assets to a customized group of comparable funds within its Peer Group selected by Lipper (Expense Group). In this regard, the Board considered the contractual and actual management fees of each Fund on a quintile basis as compared to its Expense Group and noted the relative position of each fund within the Expense Group. With regard to the State Tax Exempt Funds, the Board noted that Lipper did not provide data comparing each such Funds contractual and actual management fee on a quintile basis due to the limited number of funds in each such Funds Expense Group. However, the Board reviewed data provided by Lipper showing each State Tax Exempt Funds management fees as compared to the median of its Expense Group. The Board also considered that FIMCO provides not only advisory services but also certain administrative personnel to the Funds under each Funds advisory agreement and that many other advisers do not provide such administrative personnel under their advisory agreements and that FIMCO also provides certain administrative services without the imposition of a separate fee. The Board considered that, at the May Meeting, FIMCO had extended, and, thereafter, Foresters agreed to keep in place, the existing voluntary management fee caps for all of the Funds until May 31, 2011. At the May Meeting, the Board also reviewed the information compiled by Lipper comparing the Class A share total expense ratio of each of the Funds, taking into account FIMCOs expense waivers (as applicable), and the ratio of the sum of actual management and other non-management fees (i.e., fees other than management, transfer agency and 12b-1/non-12b-1 fees) to the Expense Group median, including on a quintile basis, for all Funds other than the State Tax Exempt Funds, with respect to which the Expense Group median was used. 115 Board Consideration of New Advisory Contract and Fees (continued) (unaudited) FIRST INVESTORS TAX EXEMPT FUNDS In considering the level of the total expense ratio and the ratio of the sum of actual management and other non-management fees, the Board took into account managements explanation that: (i) there are significant costs involved in providing the level of personal service that the First Investors fund complex seeks to deliver to shareholders of the Funds; and (ii) Lipper expense comparisons do not take into account the size of a fund complex, and as a result, in certain cases the Funds are compared to funds in complexes that are much larger than First Investors. The Board also noted that the Expense Groups tend to be fairly small in number and the funds included in the Peer Group generally change from year to year, thereby introducing an element of randomness that affects comparative results each year. While recognizing the limitations inherent in Lippers methodology, the Board believed that the data provided by Lipper was a generally appropriate measure of comparative expenses. The foregoing comparisons assisted the Trustees by providing them with a basis for evaluating each Funds management fee and expense ratio on a relative basis. Based on the information considered, the Trustees concluded that each Funds advisory fees and expense ratio relative to comparable mutual funds was reasonable given the nature, extent and quality of the services to be provided under the New Agreement. Profitability. At the September Meeting, the Board reviewed the materials it received regarding Foresters capital resources. The Board also reviewed the materials provided by FIMCO at the May Meeting regarding its revenues and costs in providing investment management and certain administrative services to the Funds. In particular, the Board considered the analysis of FIMCOs profitability with respect to each Fund, calculated for the year ended December 31, 2009, as well as overall profitability information relating to the past five calendar years. The Board also considered the information provided by FIMCO comparing the profitability of certain publicly-traded mutual fund asset managers as analyzed by FIMCO based on publicly available financial statements. In reviewing the profitability information, the Board also considered the fall-out or ancillary benefits that may accrue to FIMCO and its affiliates as a result of their relationship with the Funds, which are discussed below. The Board acknowledged that, as a business matter, FIMCO was entitled to earn reasonable profits for its services to the Funds. Economies of Scale. With respect to economies of scale, the Board considered that the Transaction could provide certain benefits to the Funds, including opportunities to increase the distribution of Fund shares and realize cost savings by leveraging certain available resources at Foresters. The Board considered that any resulting growth of Fund assets might produce economies of scale that could benefit Fund shareholders. The Board also considered that the fee schedules for each Fund, which will remain the same under the New Agreement, include breakpoints to account for management economies of scale. 116 The Board also placed significant emphasis on its consideration at the May Meeting of whether economies of scale are benefiting the Funds based on breakpoints in each Funds fee schedule. The Board noted that the Tax Exempt Fund had reached an asset size at which the Fund and its shareholders are benefiting from reduced management fee rates due to breakpoints in its fee schedule. With regard to the other Funds, the Board recognized that, although each Fund is not currently at an asset level at which it can take advantage of the breakpoints contained in its fee schedule, each schedule is structured so that when the assets of the Fund increase, economies of scale may be shared for the benefit of shareholders. Fall Out or Ancillary Benefits. The Board considered the fall-out or ancillary benefits that may accrue to FIMCO and Foresters as a result of their relationships with the Funds. In that regard, the Board considered that the Funds may offer Foresters the opportunity to promote its fraternal mission by offering Foresters membership to existing shareholders. The Board noted that, at the May Meeting, the Board had considered the benefits that may accrue to FIMCO. The Board also considered the profits earned or losses incurred by ADM and the income received by FIC and FIMCOs affiliated bank as a result of FIMCOs management of the Funds. * * * In summary, after evaluation of the comparative performance, fee and expense information and the profitability, ancillary benefits and other considerations as described above, the Board concluded that the level of fees to be paid to FIMCO with respect to each Fund is reasonable. As a result, the Board, including a majority of the Independent Trustees, approved the New Agreement. 117 FIRST INVESTORS TAX EXEMPT FUNDS Trustees and Officers * Position(s) Held with Funds and Length of Service Number of (Including Principal Occupation(s) Portfolios Other with During Past 5 Years and in Fund Trusteeships/ Name, Year of Birth Predecessor Other Directorships Complex Directorships and Address** Funds) held by Trustee Overseen Held DISINTERESTED TRUSTEES Charles R. Barton, III Trustee since Chief Operating Officer 38 None 1965 1/1/06 (since 2007), Board Director (since 1989) and Trustee (since 1994) of The Barton Group/Bar- ton Mines Corporation (mining and industrial abrasives distribution); President of Noe Pierson Corporation (land holding and management services provider) (since 2004) Stefan L. Geiringer Trustee since President and owner of 38 None 1934 1/1/06 SLG Energy LLC (energy consulting) (since 2010); Co-Founder and Senior Vice President of Real Time Energy Solutions, Inc. (energy consulting) (since 2005); President and owner of SLG, Inc. (energy consulting) (since 2003) 118 Position(s) Held with Funds and Length of Service Number of (Including Principal Occupation(s) Portfolios Other with During Past 5 Years and in Fund Trusteeships/ Name, Year of Birth Predecessor Other Directorships Complex Directorships and Address** Funds) held by Trustee Overseen Held DISINTERESTED TRUSTEES (continued) Robert M. Grohol Trustee since None/Retired 38 None 1932 6/30/00 and Chairman since 1/1/10 Arthur M. Scutro, Jr. Trustee since None/Retired 38 None 1941 1/1/06 Mark R. Ward Trustee since Self-employed, consul- 38 None 1952 1/1/10 tant (since 2008); Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlan- tic Asset Management Practice (20032007) 119 FIRST INVESTORS TAX EXEMPT FUNDS Trustees and Officers * (continued) Position(s) Held with Funds and Length of Service Number of (Including Principal Occupation(s) Portfolios Other with During Past 5 Years and in Fund Trusteeships/ Name, Year of Birth Predecessor Other Directorships Complex Directorships and Address** Funds) held by Trustee Overseen Held INTERESTED TRUSTEES*** Kathryn S. Head Trustee since Chairman, President and 38 None 1955 3/17/94 and Director of First Investors c/o First Investors President Consolidated Corporation, Management Company, Inc. since 2001 First Investors Manage- Raritan Plaza I ment Company, Inc., Edison, NJ 08837 Administrative Data Man- agement Corp., N.A.K. Realty Corporation, Real Property Develop- ment Corporation and Route 33 Realty Corpora- tion; and Chairman and Director of First Investors Corporation, First Investors Federal Savings Bank, First Investors Life Insurance Company and First Investors Credit Corporation.** * Each Trustee serves for an indefinite term with the Funds, until his/her successor is elected. ** The address of each Trustee and officer listed above is c/o First Investors Legal Department, 110 Wall Street, New York, NY 10005 unless specified otherwise. *** Effective January 19, 2011, Mr. Pinkerton became a Trustee of the Funds. He is an interested Trustee because he is an officer of FIMCO and the Funds. Ms. Kathryn S. Head retired from the Board of Trustees effective January 19, 2011. 120 Position(s) Held with Funds and Length of Service Number of (Including Principal Occupation(s) Portfolios Other with During Past 5 Years and in Fund Trusteeships/ Name, Year of Birth Predecessor Other Directorships Complex Directorships and Address** Funds) held by Trustee Overseen Held INTERESTED TRUSTEES*** (continued) Christopher H. Pinkerton Trustee and Chairman of First Investors 38 None 1958 President Management Company, since Inc. and Administrative 1/19/2011 Data Management Corp. since 2/4/11; President and Director of First Investors Consolidated Corporation, First Investors Manage- ment Company, Inc. and Administrative Data Management Corp. since 1/19/2011; Chairman and Director of First Investors Corporation since 1/19/2011; Director of First Investors Life Insurance Company since 1/19/2011; President, US Division, The Independent Order of Foresters, Chair- man, Foresters Equity Services (broker-dealer), Chairman, Foresters Financial Partners (inde- pendent marketing organi- zation) since 2005; Senior Vice President, Foresters North American Sales and Marketing (2005-2007); President and CEO, USAl- lianz Investor Services (variable insurance); and Chairman, President and CEO, USAllianz Invest- ment Advisor (investment adviser) (1999-2005). 121 FIRST INVESTORS TAX EXEMPT FUNDS Trustees and Officers * (continued) Position(s) Held with Funds and Length of Service Number of (Including Portfolios Other with in Fund Trusteeships/ Name, Year of Birth Predecessor Principal Occupation(s) Complex Directorships and Address** Funds) During Past 5 Years Overseen Held OFFICER (S) WHO ARE NOT TRUSTEES Joseph I. Benedek Treasurer Treasurer of First N/A None 1957 since 1988 Investors Management c/o First Investors Company, Inc. Management Company, Inc. Raritan Plaza I Edison, NJ 08837 Mary Carty Secretary Assistant Counsel of First N/A None 1950 since Investors Management 11/19/2010 Company, Inc., since 2010. Special Counsel and Associate at Willkie Farr & Gallagher LLP (1998-2009). Marc S. Milgram Chief Investment Compliance N/A None 1957 Compliance Manager of First Inves- Officer since tors Management Com- 11/22/2010 pany, Inc., since 2009; First Investors Federal Savings Bank, President since 2000, Treasurer since 1987 and Director since 2004; First Inves- tors Corporation, Vice President (2008-2009); Administrative Data Management Corp., Vice President (2008-2009); and First Investors Name Saver, Inc. f/k/a/ School Financial Management Services, Inc., Treasurer since 1992 and Director (19922007). 122 FIRST INVESTORS TAX EXEMPT FUNDS Shareholder Information Investment Adviser First Investors Management Company, Inc. 110 Wall Street New York, NY 10005 Underwriter First Investors Corporation 110 Wall Street New York, NY 10005 Custodian The Bank of New York Mellon One Wall Street New York, NY 10286 Transfer Agent Administrative Data Management Corp. Raritan Plaza I  8th Floor Edison, NJ 08837-3620 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 1818 Market Street Philadelphia, PA 19103 Legal Counsel K&L Gates LLP 1treet, N.W. Washington, DC 20006 123 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolios securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the Securities and Exchange Commissions (SEC) internet website at http://www.sec.gov. In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SECs internet website at http://www.sec.gov. The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds Form N-Q is available on the SECs website at http://www.sec.gov; and may also be reviewed and copied at the SECs Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is also available, without charge, upon request in writing or by calling 1-800-423-4026. 124 NOTES 125 Item 2. Code of Ethics As of December 31, 2010, the Registrant has adopted a code of ethics that applies to the Registrants principal executive officer and principal financial officer. For the year ended December 31, 2010, there were no waivers granted from a provision of the code of ethics. A copy of the Registrant's code of ethics is filed under Item 12(a)(1). Item 3. Audit Committee Financial Expert During the reporting period the Registrant's Board determined that it had at least two "audit committee financial experts" serving on its audit committee. Arthur M. Scutro, Jr. and Mark R. Ward were the "audit committee financial experts" during all or part of the period and were considered to be "independent" as defined in Item 3 of Form N-CSR. Item 4. Principal Accountant Fees and Services Fiscal Year Ended December 31, 2010 2009 (a) Audit Fees First Investors Tax Exempt Funds $ 161,400 $ 161,400 (b) Audit-Related Fees First Investors Tax Exempt Funds $ 0 $ 0 (c) Tax Fees First Investors Tax Exempt Funds $ 54,000 $ 51,700 Nature of services: tax returns preparation and tax compliance (d) All Other Fees First Investors Tax Exempt Funds $ 0 $ 0 (e)(1) Audit committee's pre-approval policies The Charter of the Audit Committee requires the Audit Committee (a) to pre-approve, and to recommend to the full Board, the selection, retention or termination of the independent auditors to provide audit, review or attest services to the First Investors Funds (Funds) and, in connection therewith, evaluate the independence of the auditors and to obtain the auditors specific representations as to their independence; (b) to pre-approve all non-audit services to be provided to the Funds by the independent auditor; and (c) to pre-approve all non-audit services to be provided by the Funds independent auditor to the Funds investment adviser or to any entity that controls, is controlled by or is under common control with the Funds investment adviser and that provides ongoing services to the Funds, if the engagement relates directly to the operations and financial reporting of the Funds. The Audit Committee has not adopted pre-approval policies or procedures to permit the services in (b) and (c) above to be pre-approved by other means. (e)(2) None, or 0%, of the services relating to the Audit-Related Fees, Tax Fees and All Other Fees paid by the Registrant and Related Entities disclosed above were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X (which permits audit committee approval after the start of the engagement with respect to services other than audit review or attest services, if certain conditions are satisfied). (f) Not Applicable (g) Aggregate non-audit fees billed by the Registrant's accountant for services rendered to the Registrant and the Registrant's investment adviser and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant for the two fiscal years ended December 31, 2010 and 2009 were $77,900 and $82,100, respectively. (h) Not Applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments Schedule is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies & Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Filed herewith (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Tax Exempt Funds By /S/ CHRISTOPHER H. PINKERTON Christopher H. Pinkerton President and Principal Executive Officer Date: March 9, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. First Investors Tax Exempt Funds By /S/ CHRISTOPHER H. PINKERTON Christopher H. Pinkerton President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: March 9, 2011
